
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INTERIM 364-DAY CREDIT AGREEMENT

--------------------------------------------------------------------------------

PLAINS ALL AMERICAN PIPELINE, L.P., as Borrower,

BANK ONE, NA, as Administrative Agent,

FLEET NATIONAL BANK,
as Syndication Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent,

BANC ONE CAPITAL MARKETS, INC. and FLEET SECURITIES, INC.,
as Co-Lead Arrangers

and

BANC ONE CAPITAL MARKETS, INC., as Sole Book Manager,

and CERTAIN FINANCIAL INSTITUTIONS, as Lenders

--------------------------------------------------------------------------------

$200,000,000 364-Day Revolving Credit Facility

April 1, 2004

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
  Page

--------------------------------------------------------------------------------

ARTICLE I—Definitions and References   1   Section 1.1. Defined Terms   1  
Section 1.2. Exhibits and Schedules; Additional Definitions   12   Section 1.3.
Amendment of Defined Instruments   12   Section 1.4. References and Titles   12
  Section 1.5. Calculations and Determinations   12
ARTICLE II—The Loans
 
13   Section 2.1. Commitments to Lend; Notes   13   Section 2.2. Requests for
Loans   13   Section 2.3. Continuations and Conversions of Existing Loans   14  
Section 2.4. Use of Proceeds   15   Section 2.5. Interest Rates and Fees   15  
Section 2.6. Intentionally Omitted   16   Section 2.7. Conversion to Term Loan  
16   Section 2.8. Optional Prepayments   16   Section 2.9. Mandatory Commitment
Reductions and Prepayments   16
ARTICLE III—Payments to Lenders
 
17   Section 3.1. General Procedures   17   Section 3.2. Capital Reimbursement  
17   Section 3.3. Increased Cost of LIBOR Loans   18   Section 3.4. Notice;
Change of Applicable Lending Office   18   Section 3.5. Availability   18  
Section 3.6. Funding Losses   19   Section 3.7. Reimbursable Taxes   19  
Section 3.8. Replacement of Lenders   20
ARTICLE IV—Conditions Precedent to Lending
 
20   Section 4.1. Documents to be Delivered   20   Section 4.2. Additional
Conditions Precedent   22
ARTICLE V—Representations and Warranties
 
23   Section 5.1. No Default   23   Section 5.2. Organization and Good Standing
  23   Section 5.3. Authorization   23   Section 5.4. No Conflicts or Consents  
23   Section 5.5. Enforceable Obligations   23   Section 5.6. Initial Financial
Statements   23   Section 5.7. Other Obligations and Restrictions   23  
Section 5.8. Full Disclosure   24   Section 5.9. Litigation   24   Section 5.10.
ERISA Plans and Liabilities   24   Section 5.11. Compliance with Permits,
Consents and Law   24   Section 5.12. Environmental Laws   25   Section 5.13.
Borrower's Subsidiaries   25   Section 5.14. Title to Properties   25  
Section 5.15. Government Regulation   25   Section 5.16. Insider   25  
Section 5.17. Solvency   25   Section 5.18. Not a "Reportable Transaction"   26
     

--------------------------------------------------------------------------------




ARTICLE VI—Affirmative Covenants
 
26   Section 6.1. Payment and Performance   26   Section 6.2. Books, Financial
Statements and Reports   26   Section 6.3. Other Information and Inspections  
27   Section 6.4. Notice of Material Events   28   Section 6.5. Maintenance of
Existence, Qualifications and Assets   28   Section 6.6. Payment of Taxes, etc.
  28   Section 6.7. Insurance   28   Section 6.8. Compliance with Agreements and
Law   29   Section 6.9. Guaranties of Subsidiaries   29
ARTICLE VII—Negative Covenants
 
29   Section 7.1. Subsidiary Indebtedness   29   Section 7.2. Limitation on
Liens   30   Section 7.3. Limitation on Mergers   31   Section 7.4. Limitation
on New Businesses   32   Section 7.5. Transactions with Affiliates   32  
Section 7.6. Limitation on Distributions   32   Section 7.7. Restricted
Contracts   32   Section 7.8. Debt Coverage Ratio   33   Section 7.9. Interest
Coverage Ratio   33   Section 7.10. Unrestricted Subsidiaries   33  
Section 7.11. No Negative Pledges   34
ARTICLE VIII—Events of Default and Remedies
 
34   Section 8.1. Events of Default   34   Section 8.2. Remedies   36
ARTICLE IX—Administrative Agent
 
36   Section 9.1. Appointment and Authority   36   Section 9.2. Exculpation,
Administrative Agent's Reliance, Etc.   36   Section 9.3. Credit Decisions   37
  Section 9.4. Indemnification   37   Section 9.5. Rights as Lender   38  
Section 9.6. Sharing of Set-Offs and Other Payments   38   Section 9.7.
Investments   38   Section 9.8. Benefit of Article IX   38   Section 9.9.
Resignation   39   Section 9.10. Other Agents   39
ARTICLE X—Miscellaneous
 
39   Section 10.1. Waivers and Amendments; Acknowledgments   39   Section 10.2.
Survival of Agreements; Cumulative Nature   40   Section 10.3. Notices   40  
Section 10.4. Payment of Expenses; Indemnity   41   Section 10.5. Joint and
Several Liability; Parties in Interest; Assignments; Replacement Notes   42  
Section 10.6. Confidentiality   44   Section 10.7. Governing Law; Submission to
Process   44   Section 10.8. Limitation on Interest   45   Section 10.9. Right
of Offset   46   Section 10.10. Termination; Limited Survival   46  
Section 10.11. Severability   46   Section 10.12. Counterparts   46  
Section 10.13. Waiver of Jury Trial, Punitive Damages, etc.   46

--------------------------------------------------------------------------------



Schedules and Exhibits:

Schedule 1—Lender Schedule
Schedule 2—Disclosure Schedule
Schedule 3—Pricing Grid

Exhibit A—Note
Exhibit B—Borrowing Notice
Exhibit C—Continuation/Conversion Notice
Exhibit D—Certificate Accompanying Financial Statements
Exhibit E-1—Opinion of In-House Counsel for Restricted Persons
Exhibit E-2—Opinion of Fulbright & Jaworski L.L.P., Counsel for Restricted
Persons
Exhibit E-3—Opinion of Bennett Jones, Canadian Counsel for Restricted Persons
Exhibit F—Assignment and Acceptance Agreement

--------------------------------------------------------------------------------




INTERIM 364-DAY CREDIT AGREEMENT


        THIS INTERIM 364-DAY CREDIT AGREEMENT is made as of April 1, 2004, by
and among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware limited partnership
("Borrower"), BANK ONE, NA, as administrative agent (in such capacity,
"Administrative Agent"), FLEET NATIONAL BANK, as syndication agent (in such
capacity, "Syndication Agent"), WACHOVIA BANK, NATIONAL ASSOCIATION, as
documentation agent (in such capacity, "Documentation Agent"), BANC ONE CAPITAL
MARKETS, INC. and FLEET SECURITIES INC., as co-lead arrangers, BANC ONE CAPITAL
MARKETS, INC. as sole book manager, and the Lenders referred to below. In
consideration of the mutual covenants and agreements contained herein the
parties hereto agree as follows:

W I T N E S S E T H

        In consideration of the mutual covenants and agreements contained herein
and in consideration of the loans which may hereafter by made by Lenders to
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I—Definitions and References

        Section 1.1.    Defined Terms.    As used in this Agreement, each of the
following terms has the meaning given to such term in this Section 1.1 or in the
sections and subsections referred to below:

        "Acquisition Period" means the period beginning, at the election of
Borrower, with the funding date of the purchase price for a Specified
Acquisition and ending on the earliest of (a) the third following Fiscal Quarter
end, (b) Borrower's receipt of proceeds of a Specified Equity Offering; and
(c) Borrower's election in writing to terminate such Acquisition Period
(provided, at the time of such election, the Debt Coverage Ratio shall not, on a
pro forma basis, exceed 4.50 to 1.00); provided, however, if the Debt Coverage
Ratio exceeds 4.50 to 1.00 at the end of the Fiscal Quarter ending next
following such funding date, then the Acquisition Period shall be deemed to have
commenced as of such funding date; provided, further, during any Acquisition
Period, no additional Acquisition Period shall commence, nor shall such
Acquisition Period be extended, by any subsequent Specified Acquisition until
the current Acquisition Period shall have expired and Borrower shall be in
compliance with Section 7.8(ii).

        "Administrative Agent" means Bank One, NA, as Administrative Agent
hereunder, and its successors in such capacity.

        "Affiliate" means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be "controlled by" any other Person if such other Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

        "Agreement" means this Credit Agreement.

        "Applicable Lending Office" means, for each Lender and for each Type of
Loan, the "Lending Office" of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the Lender Schedule or such other office of
such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrower by written notice in
accordance with the terms hereof as the office by which its Loans of such Type
are to be made and maintained.

        "Applicable Margin" means, as to any Type of Loan, the percent per annum
set forth on the Pricing Grid as the "Applicable Margin" for such Type of Loan,
based on the Applicable Rating Level in effect on such date. Changes in the
Applicable Margin will occur automatically without prior notice as changes in
the Applicable Rating Level occur. Administrative Agent will give notice
promptly to Borrower and Lenders of changes in the Applicable Margin.

--------------------------------------------------------------------------------




        "Applicable Rating Level" means for any day, the level set forth below
that corresponds to the PAA Debt Rating by the Ratings Agencies applicable on
such day; provided, in the event the PAA Debt Rating by the Ratings Agencies
differs by one level, the higher PAA Debt Rating shall apply; provided further,
in the event the PAA Debt Rating by the Ratings Agencies differs by more than
one level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply. As used in this definition, ">"means a rating equal to or more favorable
than and "<" means a rating less favorable than.

Rating Level


--------------------------------------------------------------------------------

  S&P

--------------------------------------------------------------------------------

  Moody's

--------------------------------------------------------------------------------

Level I   > BBB+   > Baa1 Level II   BBB   Baa2 Level III   BBB-   Baa3 Level IV
  < BBB-   < Baa3

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, Borrower and Majority Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

        "Base Rate" means the higher of (i) the variable per annum rate of
interest so designated from time to time by Administrative Agent as its "prime
rate", or (ii) the Federal Funds Rate plus one-half percent (0.5%) per annum.
The "prime rate" is a reference rate and does not necessarily represent the
lowest or best rate being charged to any customer. Changes in the Base Rate
resulting from changes in the "prime rate" shall take place immediately without
notice or demand of any kind.

        "Base Rate Loan" means a Loan to Borrower which does not bear interest
at a rate based upon the LIBOR Rate.

        "Borrower" means Plains All American Pipeline, L.P., a Delaware limited
partnership.

        "Borrowing" means a borrowing of new Loans of a single Type pursuant to
Section 2.2 or a Continuation or Conversion of existing Loans into a single Type
(and, in the case of LIBOR Loans, with the same Interest Period) pursuant to
Section 2.3.

        "Borrowing Notice" means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.2.

        "Business Day" means any day, other than a Saturday, Sunday or day which
shall be in Chicago, Illinois a legal holiday or day on which banking
institutions are required or authorized to close. Any Business Day in any way
relating to LIBOR Loans (such as the day on which an Interest Period begins or
ends) must also be a day on which commercial banks settle payments in London.

        "Capital Lease" means a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

        "Capital Lease Obligation" means, with respect to any Person and a
Capital Lease, the amount of the obligation of such Person as the lessee under
such Capital Lease which would, in accordance with GAAP, appear as a liability
on a balance sheet of such Person.

        "Cash and Carry Purchases" means purchases of Petroleum Products for
physical storage or in storage or in transit in pipelines which has been hedged
by either a NYMEX contract, an OTC contract or a contract for physical delivery.

2

--------------------------------------------------------------------------------




        "Cash Equivalents" means Investments in:

        (a)   marketable obligations, maturing within 12 months after
acquisition thereof, issued or unconditionally guaranteed by the United States
of America or the federal government of Canada or an instrumentality or agency
thereof and entitled to the full faith and credit of the United States of
America or the federal government of Canada, as the case may be;

        (b)   demand deposits and time deposits (including certificates of
deposit) maturing within 12 months from the date of deposit thereof, (i) with
any office of any Lender or (ii) with a domestic office of any national, state
or provincial bank or trust company which is organized under the Laws of the
United States of America or any state therein, or the federal government of
Canada or any province therein, which has capital, surplus and undivided profits
of at least $500,000,000, and whose long term certificates of deposit are rated
at least Aa3 by Moody's or AA- by S&P;

        (c)   repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

        (d)   open market commercial paper, maturing within 270 days after
acquisition thereof, which are rated at least P-1 by Moody's or A-1 by S&P; and

        (e)   money market or other mutual funds substantially all of whose
assets comprise securities of the types described in subsections (a) through
(d) above.

        "Change of Control" means the occurrence of any of the following events:

          (i)  Qualifying Directors cease for any reason to constitute
collectively a majority of the members of the board of directors of GP LLC (the
"Board") then in office;

         (ii)  GP LLC shall cease to be, directly or indirectly, the sole legal
and beneficial owner (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of all of the general partner interests
(including all securities which are convertible into general partner interests)
of General Partner.

        (iii)  General Partner shall cease to be, directly or indirectly, the
sole legal and beneficial owner (as defined above) of all of the general partner
interests (including all securities which are convertible into general partner
interests) of Borrower; or

        (iv)  Neither General Partner nor Borrower shall continue to be,
directly or indirectly, the sole legal and beneficial owner of the general
partner interest in Plains Marketing and Plains Pipeline.

As used herein, "Qualifying Director" means (i) any Person designated by any
Qualifying Owner as its representative on the Board, (ii) so long as Qualifying
Owners own a majority of the ownership interests of GP LLC entitling the holders
thereof to vote in elections for directors of GP LLC, any Person elected by a
majority of such owners of GP LLC entitled to vote thereon, and (iii) the chief
executive officer of GP LLC, and "Qualifying Owner" means Plains Resources Inc.,
Kayne Anderson Investment Management, EnCap Investments LLC, Sable Minerals, or
any Affiliate of any of the foregoing.

        "Co-Agent" shall have the meaning given that term in Section 9.10.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, together with all rules and regulations promulgated with respect thereto.

        "Commitment" means $200,000,000, as may be reduced from time to time
pursuant to Section 2.5 or Section 2.9. Each Lender's Commitment shall be the
amount set forth on the Lender Schedule.

3

--------------------------------------------------------------------------------




        "Commitment Fee Rate" means, on any day, the rate per annum set forth on
the Pricing Grid as the "Commitment Fee Rate" based on the Applicable Rating
Level on such date. Changes in the applicable Commitment Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur. Administrative Agent will give notice promptly to Borrower and Lenders of
changes in the Commitment Fee Rate.

        "Commitment Period" means the period from and including the date hereof
until the Conversion Date (or, if earlier, the day on which the obligation of
Lenders to make Loans to Borrower hereunder has been terminated or the day on
which any of the Notes first becomes due and payable in full).

        "Consolidated" refers to the consolidation of any Person, in accordance
with GAAP, with its properly consolidated subsidiaries. References herein to a
Person's Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

        "Consolidated EBITDA" means, for any period, the sum of (1) the
Consolidated Net Income during such period, plus (2) all interest expense that
was deducted in determining such Consolidated Net Income for such period, plus
(3) all income taxes (including any franchise taxes to the extent based upon net
income) that were deducted in determining such Consolidated Net Income, plus
(4) all depreciation, amortization (including amortization of good will and debt
issue costs) and other non-cash charges (including any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP)
which were deducted in determining such Consolidated Net Income, plus (5) up to
$20,000,000 of any cash payments and related payroll taxes made by Borrower
prior to June 30, 2004 pursuant to the Plains All American GP LLC 1998 Long-Term
Incentive Plan as in effect on the date hereof in lieu of delivery of units due
certain holders of such Long-Term Incentive Plan, minus (6) all non-cash items
of income which were included in determining such Consolidated Net Income.

        "Consolidated Funded Indebtedness" means as of any date, the sum of the
following (without duplication): (i) the outstanding principal amount of all
Indebtedness which is classified as "long-term indebtedness" on a consolidated
balance sheet of Borrower and its Consolidated Subsidiaries (excluding
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as "long-term
indebtedness" at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of Borrower and its Consolidated Subsidiaries
(excluding Unrestricted Subsidiaries) outstanding under a revolving credit, term
or similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of
Borrower and its Consolidated Subsidiaries (excluding Unrestricted
Subsidiaries); provided, however, Consolidated Funded Indebtedness shall not, if
otherwise applicable, include (x) Indebtedness in respect of letters of credit,
(y) Indebtedness incurred to finance Cash and Carry Purchases or (z) margin
deposits.

        "Consolidated Net Income" means, for any period, Borrower's and its
Subsidiaries' (excluding Unrestricted Subsidiaries) gross revenues for such
period, including any cash dividends or distributions actually received from any
other Person during such period, minus Borrower's and its Subsidiaries'
(excluding Unrestricted Subsidiaries) expenses and other proper charges against
income (including taxes on income, to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings of any Person
other than a Subsidiary in which Borrower or any of its Subsidiaries (excluding
Unrestricted Subsidiaries) has an ownership interest. Consolidated Net Income
shall not include (i) any gain or loss from the sale of assets, (ii) any
extraordinary gains or losses, or (iii) any non-cash gains or losses resulting
from mark to market activity as a result of the implementation of SFAS 133 or
EITF 98-10. In addition, Consolidated

4

--------------------------------------------------------------------------------




Net Income shall not include the cost or proceeds of purchasing or selling
options which are used to hedge future activity, until the period in which such
hedged future activity occurs.

        "Consolidated Tangible Net Worth" means the remainder of (i) all
Consolidated assets, as determined in accordance with GAAP, of Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) minus (ii) the sum of
(a) Borrower's Consolidated liabilities, as determined in accordance with GAAP,
(b) the book value of any equity interests in any of Borrower's Subsidiaries
(excluding Unrestricted Subsidiaries) which equity interests are owned by a
Person other than Borrower or a Wholly Owned Subsidiary of Borrower; and (c) the
net book value of all assets that would be treated as intangible under GAAP,
including goodwill, trademarks, trade names and service marks. The effect of any
increase or decrease of net worth in any period as a result of items of income
or loss not reflected in the determination of net income but reflected in the
determination of comprehensive income (to the extent provided under GAAP as in
effect on the date hereof) shall be excluded in determining Consolidated
Tangible Net Worth.

        "Contango Credit Agreement" means that certain Uncommitted Senior
Secured Discretionary Contango Facility Credit Agreement dated November 21, 2003
among Plains Marketing, Fleet National Bank, as administrative agent, and the
lenders named therein.

        "Continue", "Continuation" and "Continued" shall refer to the
continuation pursuant to Section 2.3 of a LIBOR Loan as a LIBOR Loan from one
Interest Period to the next Interest Period.

        "Continuation/Conversion Notice" means a written or telephonic request,
or a written confirmation, made by Borrower which meets the requirements of
Section 2.3.

        "Convert, "Conversion" and "Convert" refers to a conversion pursuant to
Section 2.3 of one Type of Loan into another Type of Loan.

        "Conversion Date" means March 31, 2005.

        "Debt Coverage Ratio" shall have the meaning given that term in
Section 7.8.

        "Default" means any Event of Default and any default, event or condition
which would, with the giving of any requisite notices and the passage of any
requisite periods of time, constitute an Event of Default.

        "Default Rate" means, at the time in question, two percent (2%) per
annum plus:

        (a)   the LIBOR Rate plus the Applicable Margin then in effect for each
LIBOR Loan (up to the end of the applicable Interest Period),

        (b)   the Base Rate plus the Applicable Margin then in effect for each
Base Rate Loan,

provided, however, the Default Rate shall never exceed the Highest Lawful Rate.

        "Default Rate Period" means (i) any period during which an Event of
Default, other than pursuant to Section 8.1 (a) or (b), is continuing, provided
that such period shall not begin until notice of the commencement of the Default
Rate has been given to Borrower by Administrative Agent upon the instruction by
Majority Lenders and (ii) any period during which any Event of Default pursuant
to Section 8.1 (a) or (b) is continuing unless Borrower has been notified
otherwise by Administrative Agent upon the instruction by Majority Lenders.

        "Disclosure Schedule" means Schedule 2 hereto.

        "Distribution" means (a) any dividend or other distribution (whether in
cash or other property, but excluding dividends or other distributions payable
in equity interests in Borrower) with respect to any equity interest of
Borrower, (b) any payment (whether in cash or other property, but excluding
dividends or other distributions payable in equity interests in Borrower),
including any sinking fund or

5

--------------------------------------------------------------------------------




similar deposit, on account of the retirement, redemption, purchase,
cancellation, termination or other acquisition for value of any equity interest
of Borrower or (c) any other payment by Borrower to any holder of equity
interests of Borrower with respect to such equity interests held thereby other
than payments made with equity interests in Borrower.

        "Dollars" and "$" means the lawful currency of the United States of
America, except where otherwise specified.

        "Eligible Transferee" means a Person which either (a) is a Lender, or
(b) is consented to as an Eligible Transferee by Administrative Agent and, so
long as no Default or Event of Default is continuing, by Borrower, which
consents in each case will not be unreasonably withheld; provided no Person
organized outside the United States may be an Eligible Transferee if Borrower
(or, prior to the effectiveness of any such transfer, Borrower notifies the
Administrative Agent that any other Restricted Person) would be required to pay
withholding taxes on interest or principal owed to such Person.

        "Environmental Laws" means any and all Laws relating to the environment
or to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with all rules and regulations promulgated
with respect thereto.

        "ERISA Affiliate" means each Restricted Person and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control that, together with such Restricted Person,
are treated as a single employer under Section 414 of the Code.

        "ERISA Plan" means any employee pension benefit plan subject to Title IV
of ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

        "Event of Default" has the meaning given to such term in Section 8.1.

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/1000th of one percent) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

        "Fiscal Quarter" means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

        "Fiscal Year" means a twelve-month period ending on December 31 of any
year.

        "GAAP" means those generally accepted accounting principles and
practices which are recognized as such by the Financial Accounting Standards
Board (or any generally recognized successor) and which, in the case of Borrower
and its Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial

6

--------------------------------------------------------------------------------




statements required hereunder with respect to Borrower or with respect to
Borrower and its Consolidated Subsidiaries may be prepared in accordance with
such change, but all calculations and determinations to be made hereunder may be
made in accordance with such change only after notice of such change is given to
each Lender and Majority Lenders agree to such change insofar as it affects the
accounting of Borrower or of Borrower and its Consolidated Subsidiaries.

        "General Partner" means Plains AAP, L.P., a Delaware limited
partnership, in its capacity as the sole general partner of Borrower.

        "GP LLC" means Plains All American GP LLC, a Delaware limited liability
company.

        "Guarantors" means, as of the date hereof, all of Borrower's
Subsidiaries, other than 3794865 Canada Ltd., Plains LPG Services GP LLC, Plains
LPG Services, L.P. and Atchafalaya Pipeline, L.L.C. and any other Person who has
guaranteed some or all of the Obligations and who has been accepted by
Administrative Agent as a Guarantor or any Subsidiary of Borrower which now or
hereafter executes and delivers a guaranty to Administrative Agent pursuant to
Section 6.9.

        "Hazardous Materials" means any substances regulated under any
Environmental Law, whether as pollutants, contaminants, or chemicals, or as
industrial, toxic or hazardous substances or wastes, or otherwise.

        "Highest Lawful Rate" means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

        "Indebtedness" of any Person means each of the following:

        (a)   its obligations for the repayment of borrowed money,

        (b)   its obligations to pay the deferred purchase price of property or
services (excluding trade account payables arising in the ordinary course of
business), other than contingent purchase price or similar obligations incurred
in connection with an acquisition and not yet earned or determinable,

        (c)   its obligations evidenced by a bond, debenture, note or similar
instrument,

        (d)   its obligations, as lessee, constituting principal under Capital
Leases,

        (e)   its direct or contingent reimbursement obligations with respect to
the face amount of letters of credit pursuant to the applications or
reimbursement agreements therefor,

        (f)    its obligations for the repayment of outstanding banker's
acceptances, whether matured or unmatured,

        (g)   its obligations under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing if the
obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing is considered
indebtedness for borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP (excluding, to the extent included
herein, operating leases entered into in the ordinary course of business), or

        (h)   its obligations under guaranties of any obligations of any other
Person described in the foregoing clauses (a) through (g).

7

--------------------------------------------------------------------------------




        "Initial Financial Statements" means the audited Consolidated financial
statements of Borrower as of December 31, 2003.

        "Interest Expense" means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) in accordance with GAAP):
(a) all interest and commitment fees in respect of Indebtedness of Borrower or
any of its Subsidiaries (excluding Unrestricted Subsidiaries) (including imputed
interest on Capital Lease Obligations) which are accrued during such period and
whether expensed in such period or capitalized; plus (b) all fees in respect of
letters of credit issued for the account of Borrower or any of its Subsidiaries,
which are accrued during such period and whether expensed in such period or
capitalized.

        "Interest Payment Date" means (a) with respect to each Base Rate Loan,
the last day of each March, June, September and December beginning June 30,
2004, and (b) with respect to each LIBOR Loan, the last day of the Interest
Period that is applicable thereto and, if such Interest Period is six or nine
months in length, the dates specified by Administrative Agent which are
approximately three and six months (as appropriate) after such Interest Period
begins; provided that the last Business Day of each calendar month shall also be
an Interest Payment Date for each such Loan so long as any Event of Default
exists under Section 8.1(a) or (b).

        "Interest Period" means, with respect to each particular LIBOR Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or nine months
(if nine months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by Borrower,
if such lesser period is available for each Lender), as Borrower may elect in
such notice; provided that: (a) any Interest Period which would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, no Interest Period may be
selected for a Loan to Borrower that would end after the Maturity Date.

        "Investment" means any investment made, directly or indirectly in any
Person, whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.

        "Law" means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, permit, concession, franchise, license, agreement or
other governmental restriction of the United States or Canada or any state,
province, or political subdivision thereof or of any foreign country or any
department, state, province or other political subdivision thereof.

        "Lender Parties" means Administrative Agent and all Lenders.

        "Lenders" means each signatory hereto designated as a Lender, and the
successors and permitted assigns of each such party as holder of a Note.

        "Lender Schedule" means Schedule 1 hereto.

8

--------------------------------------------------------------------------------




        "Liabilities" means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

        "LIBOR Loan" means a Loan that bears interest at a rate based upon the
LIBOR Rate.

        "LIBOR Rate" means, as applicable to any LIBOR Loan within a Borrowing
and with respect to the related Interest Period therefor, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) as determined on the
basis of offered rates for deposits in Dollars, for a period of time comparable
to such Interest Period which appears on Telerate Page 3750 (or any successor
page) as of 11:00 a.m. London time on the day that is two Business Days
preceding the first day of such LIBOR Loan; provided, however, if the rate
described above does not appear on the Telerate system on any applicable
interest determination date, the LIBOR Rate shall be the rate (rounded upwards
as described above, if necessary) for deposits in dollars for a period
substantially equal to such Interest Period on the Reuters Page "LIBOR" (or such
other page as may replace the LIBOR Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London time), on the date that is two
Business Days prior to the beginning of such Interest Period; provided, however,
if more than one rate is specified on Reuters Screen LIBOR Page, the applicable
rate shall be the arithmetic mean of all such rates (rounded upwards, if
necessary, to the nearest 1/1000 of 1%). If both the Telerate and Reuters system
are unavailable, then the LIBOR Rate for that date will be determined on the
basis of the offered rates for deposits in Dollars for a period of time
comparable to such Interest Period which are offered by four major banks in the
London interbank market at approximately 11:00 a.m. London time, on the day that
is two (2) Business Days preceding the first day of such LIBOR Loan as selected
by Administrative Agent. The principal London office of each of the four major
London banks will be requested to provide a quotation of its Dollar deposit
offered rate. If at least two such quotations are provided, the rate for that
date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for that date will be determined on the
basis of the rates quoted for loans in Dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. New York City time, on the day that is two
Business Days preceding the first day of such LIBOR Loan. In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that the LIBOR Rate pursuant to such LIBOR Loan cannot be
determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of any
Lender, then for any period during which such Reserve Percentage shall apply,
the LIBOR Rate shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage. "Reserve Percentage" means the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal, special, emergency and other reserves) which is imposed on member
banks of the Federal Reserve System against "Euro-currency Liabilities" as
defined in Regulation D. Without limiting the effect of the foregoing, the
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the LIBOR Rate is to be determined, or (b) any
category of extensions of credit or other assets which include LIBOR Loans. The
LIBOR Rate for any LIBOR Loan shall change whenever the Reserve Percentage
changes.

        "Lien" means, with respect to any property or assets, any right or
interest therein of a creditor to secure Liabilities owed to it or any other
arrangement with such creditor which provides for the payment of such
Liabilities out of such property or assets or which allows such creditor to have
such Liabilities satisfied out of such property or assets prior to the general
creditors of any owner thereof, including any lien, mortgage, security interest,
pledge, deposit, production payment, rights of a vendor under any title
retention or conditional sale agreement or lease substantially equivalent
thereto, tax lien, mechanic's or materialman's lien, or any other charge or
encumbrance for security purposes, whether arising by Law or agreement or
otherwise, but excluding any right of offset which arises

9

--------------------------------------------------------------------------------




without agreement in the ordinary course of business. "Lien" also means any
filed financing statement, any registration of a pledge (such as with an issuer
of uncertificated securities), or any other arrangement or action which would
serve to perfect a Lien described in the preceding sentence, regardless of
whether such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

        "Link Acquisition" means the acquisition by any of Borrower and certain
of its Subsidiaries of all or substantially all of the assets of the
subsidiaries of Link Energy LLC, pursuant to the Link Acquisition Documents.

        "Link Acquisition Documents" means that certain Purchase and Sale
Agreement dated March 31, 2004 by and among Link Energy LLC and certain of its
subsidiaries, and Borrower and certain of its subsidiaries, the Plan of Merger
of even date herewith among Plains Pipeline, Plains Marketing, and certain
subsidiaries of Link Energy LLC, and all other agreements or instruments
executed and delivered by Borrower or any of its Affiliates in connection
therewith to consummate the Link Acquisition.

        "Loan Documents" means this Agreement, the Notes, and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

        "Loans" means loans by Lenders to Borrower pursuant to Section 2.1.

        "Majority Lenders" means Lenders whose Percentage Shares exceed fifty
percent (50%).

        "Material Adverse Change" means a material and adverse change, from the
state of affairs presented in the Initial Financial Statements or as represented
or warranted in any Loan Document, to (a) Borrower's Consolidated financial
condition, (b) Borrower's Consolidated operations, properties or prospects,
considered as a whole, (c) Borrower's ability to timely pay its Obligations, or
(d) the enforceability of the material terms of any Loan Document.

        "Maturity Date" means March 31, 2006.

        "Moody's" means Moody's Investor Service, Inc., or its successor.

        "Notes" has the meaning given such term in Section 2.1 hereof.

        "Obligations" means all Liabilities from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Notes or
under or pursuant to any guaranty of the obligations of Borrower or under the
Loan Documents. "Obligation" means any part of the Obligations.

        "PAA Debt Rating" means the rating then in effect by a Rating Agency
with respect to the long term senior unsecured non-credit enhanced debt of
Borrower.

        "Percentage Share" means the percentage shown as each Lender's
"Percentage Share" on the Lender Schedule,

        "Permitted Lien" has the meaning given to such term in Section 7.2.

        "Person" means an individual, corporation, partnership, limited
liability company, association, joint stock company, trust or trustee thereof,
estate or executor thereof, unincorporated organization or joint venture,
Tribunal, or any other legally recognizable entity.

        "Petroleum Products" means crude oil, condensate, natural gas, natural
gas liquids (NGL's), liquefied petroleum gases (LPG's), refined petroleum
products or any blend thereof.

        "Plains Marketing" means Plains Marketing, L.P., a Texas limited
partnership.

10

--------------------------------------------------------------------------------




        "Plains Pipeline" means Plains Pipeline, L.P. (f/k/a All American
Pipeline, L.P.), a Texas limited partnership.

        "Pricing Grid" means Schedule 3 attached hereto.

        "Rating Agency" means either S&P or Moody's.

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect.

        "Restricted Person" means any of Borrower and each Subsidiary of
Borrower, including but not limited to Plains Marketing, Plains Pipeline, PMC
(Nova Scotia) Company, Plains Marketing Canada, L.P., and each Subsidiary of
Plains Marketing, Plains Pipeline, PMC (Nova Scotia) Company and Plains
Marketing Canada, L.P., but excluding, for the avoidance of doubt, Unrestricted
Subsidiaries.

        "Restriction Exception" means (i) any applicable Law or any instrument
governing Indebtedness or equity interests, or any applicable Law or any other
agreement relating to any property, assets or operations of a Person whose
capital stock or other equity interests are acquired, in whole or part, by a
Restricted Person pursuant to an acquisition (whether by merger, consolidation,
amalgamation or otherwise), as such instrument or agreement is in effect at the
time of such acquisition (except with respect to Indebtedness incurred in
connection with, or in contemplation of, such acquisition), or such applicable
Law is then or thereafter in effect (as applicable), which is not applicable to
the acquiring Restricted Person, or the property, assets or operations of the
acquiring Restricted Person, other than the acquired Person, or the property,
assets or operations of such acquired Person or such acquired Person's
Subsidiaries; provided that in the case of Indebtedness, the incurrence of such
Indebtedness is not prohibited hereunder, or (ii) provisions with respect to the
disposition or distribution of assets in joint venture agreements or other
similar agreements entered into in the ordinary course of business.

        "S&P" means Standard & Poor's Ratings Group (a division of McGraw
Hill, Inc.) or its successor.

        "Significant Restricted Persons" means Borrower, PMC (Nova Scotia)
Company, Plains Marketing Canada, L.P., Plains Marketing, Plains Pipeline and
Subsidiaries of Borrower that would be a "significant subsidiary" as defined in
Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities
Exchange Act of 1934 and the Securities Act of 1933, each as amended.

        "Specified Acquisition" means one or more acquisitions of assets or
entities or operating lines or divisions in any rolling 12-month period for an
aggregate purchase price of not less than $50,000,000.

        "Specified Equity Offering" means one or more issuances of equity by
Borrower for aggregate net cash proceeds of not less than fifty percent (50%) of
the aggregate purchase price of the Specified Acquisition.

        "Subsidiary" means, with respect to any Person, any corporation,
association, partnership, limited liability company, joint venture, or other
business or corporate entity, enterprise or organization which is directly or
indirectly (through one or more intermediaries) controlled or owned more than
fifty percent by such Person; provided, however, that no Unrestricted Subsidiary
shall be deemed a "Subsidiary" of any Restricted Person for purposes of any Loan
Document except as provided in Section 7.10.

        "Termination Event" means (a) the occurrence with respect to any ERISA
Plan of (i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA
or (ii) any other reportable event described in Section 4043(c) of ERISA other
than a reportable event not subject to the provision for 30-day notice to the
Pension Benefit Guaranty Corporation pursuant to a waiver by such corporation
under Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate
from an ERISA Plan during a plan year in which it was a "substantial employer"
as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of
intent to terminate any ERISA Plan or the treatment of any ERISA Plan

11

--------------------------------------------------------------------------------




amendment as a termination under Section 4041 of ERISA, or (d) the institution
of proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or (e) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan.

        "364-Day Credit Agreement" means that certain 364-Day Credit Agreement
dated November 21, 2003 among Borrower, Fleet National Bank, as administrative
agent, and the lenders named therein.

        "Tribunal" means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America, the Dominion of Canada, or any state, province,
commonwealth, nation, territory, possession, county, parish, town, township,
village or municipality, whether now or hereafter constituted or existing.

        "Type" means, with respect to any Loans, the characterization of such
Loans as Base Rate Loans or LIBOR Loans.

        "Unrestricted Subsidiary" shall have the meaning given it in
Section 7.10.

        "US/Canada Credit Agreement" means that certain Credit Agreement
[US/Canada] dated November 21, 2003 among Borrower, PMC (Nova Scotia) Company,
Plains Marketing Canada, L.P., Fleet National Bank, as administrative agent, The
Bank of Nova Scotia, as Canadian administrative agent, and the lenders named
therein.

        "Wholly Owned Subsidiary" means any Subsidiary of a Person, all of the
issued and outstanding stock, limited liability company membership interests, or
partnership interests of which (including all rights or options to acquire such
stock or interests) are directly or indirectly (through one or more
Subsidiaries) owned by such Person.

        Section 1.2.    Exhibits and Schedules; Additional Definitions.    All
Exhibits and Schedules attached to this Agreement are a part hereof for all
purposes.

        Section 1.3.    Amendment of Defined Instruments.    Unless the context
otherwise requires or unless otherwise provided herein the terms defined in this
Agreement which refer to a particular agreement, instrument or document also
refer to and include all renewals, extensions, modifications, amendments and
restatements of such agreement, instrument or document, provided that nothing
contained in this section shall be construed to authorize any such renewal,
extension, modification, amendment or restatement.

        Section 1.4.    References and Titles.    All references in this
Agreement to Exhibits, Schedules, articles, sections, subsections and other
subdivisions refer to the Exhibits, Schedules, articles, sections, subsections
and other subdivisions of this Agreement unless expressly provided otherwise.
Titles appearing at the beginning of any subdivisions are for convenience only
and do not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words "this
Agreement," "this instrument," "herein," "hereof," "hereby," "hereunder" and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases "this section"
and "this subsection" and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word "or" is not exclusive,
and the word "including" (in its various forms) means "including without
limitation." Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to an "officer" or "officers" of the General Partner or any
Restricted Person shall mean and include officers of such Person or the
controlling management entity of such Person as provided in such Person's
organizational documents, as applicable.

        Section 1.5.    Calculations and Determinations.    All calculations
under the Loan Documents of interest chargeable with respect to LIBOR Loans and
of fees shall be made on the basis of actual days

12

--------------------------------------------------------------------------------




elapsed (including the first day but excluding the last) and a year of 360 days.
All other calculations of interest made under the Loan Documents shall be made
on the basis of actual days elapsed (including the first day but excluding the
last) and a year of 365 or 366 days, as appropriate. Each determination by a
Lender Party of amounts to be paid under Article III or any other matters which
are to be determined hereunder by a Lender Party (such as any LIBOR Rate,
Business Day, Interest Period, or Reserve Percentage) shall, in the absence of
manifest error, be conclusive and binding. Unless otherwise expressly provided
herein or unless Majority Lenders otherwise consent all financial statements and
reports furnished to any Lender Party hereunder shall be prepared and all
financial computations and determinations pursuant hereto shall be made in
accordance with GAAP.

ARTICLE II—The Loans

        Section 2.1.    Commitments to Lend; Notes.    Subject to the terms and
conditions hereof, each Lender agrees to make Loans to Borrower upon Borrower's
request from time to time during the Commitment Period, provided that
(a) subject to Sections 3.3, 3.4 and 3.6, all Lenders are requested to make
Loans of the same Type in accordance with their respective Percentage Shares and
as part of the same Borrowing, (b) after giving effect to such Loans, the
aggregate outstanding principal amount of the Loans does not exceed the
Commitment determined as of the date on which the requested Loans are to be
made, and (c) after giving effect to such Loans, the Loans by each Lender does
not exceed such Lender's Commitment. The aggregate amount of all Loans in any
Borrowing must be equal to $2,000,000 or any higher integral multiple of
$250,000. The obligation of Borrower to repay to each Lender the aggregate
amount of all Loans made by such Lender to Borrower, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender's "Note") made by Borrower payable to the order of
such Lender in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender's Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender to Borrower minus all
payments of principal theretofore received by such Lender on such Note. Interest
on each Note shall accrue and be due and payable as provided herein and therein.
Each Note shall be due and payable as provided herein and therein, and shall be
due and payable in full on the Maturity Date. Subject to the terms and
conditions of this Agreement, Borrower may borrow, repay, and reborrow under
this Section 2.1. Borrower may have no more than seven Borrowings of LIBOR Loans
outstanding at any time. All payments of principal and interest on the Loans
shall be made in Dollars.

        Section 2.2.    Requests for Loans.    Borrower must give to
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing. Each such notice constitutes a "Borrowing
Notice" hereunder and must:

        (a)   specify (A) the aggregate amount of any such Borrowing and the
date on which Base Rate Loans are to be advanced, or (B) the aggregate amount of
any such Borrowing of new LIBOR Loans, the date on which such LIBOR Loans are to
be advanced (which shall be the first day of the Interest Period which is to
apply thereto), and the length of the applicable Interest Period; and

        (b)   be received by Administrative Agent not later than 11:00 a.m., New
York City time, on (i) the day on which any such Base Rate Loans are to be made,
or (ii) the third Business Day preceding the day on which any such LIBOR Loans
are to be made.

Each such written request or confirmation must be made in the form and substance
of the "Borrowing Notice" attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to

13

--------------------------------------------------------------------------------



Administrative Agent at its office in Chicago, Illinois the amount of such
Lender's new Loan in immediately available funds, and upon receipt of such
funds, unless to its actual knowledge any conditions precedent to such Loans
have been neither met nor waived as provided herein, Administrative Agent shall
promptly make such Loans available to Borrower. Unless Administrative Agent
shall have received prompt notice from a Lender that such Lender will not make
available to Borrower such Lender's new Loan, Administrative Agent may in its
discretion assume that such Lender has made such Loan available to
Administrative Agent in accordance with this section, and Administrative Agent
may if it chooses, in reliance upon such assumption, make such Loan available to
Borrower. If and to the extent such Lender shall not so make its new Loan
available to Administrative Agent, such Lender and Borrower severally agree to
pay or repay to Administrative Agent within three days after demand the amount
of such Loan together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is paid or
repaid to Administrative Agent, with interest at (i) the Federal Funds Rate, if
such Lender is making such payment, and (ii) the interest rate applicable at the
time to the other new Loans made on such date, if Borrower is making such
repayment. If neither such Lender nor Borrower pays or repays to Administrative
Agent such amount within such three-day period, Administrative Agent shall be
entitled to recover from Borrower, on demand in lieu of the interest provided
for in the preceding sentence, interest thereon at the Default Rate, calculated
from the date such amount was made available to Borrower. The failure of any
Lender to make any new Loan to be made by it hereunder shall not relieve any
other Lender of its obligation hereunder, if any, to make its new Loan, but no
Lender shall be responsible for the failure of any other Lender to make any new
Loan to be made by such other Lender. All Borrowings of Loans shall be advanced
in Dollars.

        Section 2.3.    Continuations and Conversions of Existing
Loans.    Borrower may make the following elections with respect to Loans
already outstanding: (i) to Convert, in whole or in part, Base Rate Loans to
LIBOR Loans, (ii) to Convert, in whole or in part, LIBOR Loans to Base Rate
Loans on the last day of the Interest Period applicable thereto, and (iii) to
Continue, in whole or in part, LIBOR Loans beyond the expiration of such
Interest Period by designating a new Interest Period to take effect at the time
of such expiration. In making such elections, Borrower may combine existing
Loans to Borrower made pursuant to separate Borrowings into one new Borrowing or
divide existing Loans to Borrower made pursuant to one Borrowing into separate
new Borrowings, provided that Borrower may have no more than seven Borrowings of
LIBOR Loans outstanding at any time. To make any such election, Borrower must
give to Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of any such Conversion or Continuation of existing Loans,
with a separate notice given for each new Borrowing. Each such notice
constitutes a "Continuation/Conversion Notice" hereunder and must:

          (i)  specify the existing Loans which are to be Continued or
Converted;

         (ii)  specify (A) the aggregate amount of any Borrowing of Base Rate
Loans into which such existing Loans are to be Continued or Converted and the
date on which such Continuation or Conversion is to occur, or (B) the aggregate
amount of any Borrowing of LIBOR Loans into which such existing Loans are to be
Continued or Converted, the date on which such Continuation or Conversion is to
occur (which shall be the first day of the Interest Period which is to apply to
such LIBOR Loans), and the length of the applicable Interest Period; and

        (iii)  be received by Administrative Agent not later than 11:00 a.m. New
York City time, on (i) the day on which any such Continuation or Conversion to
Base Rate Loans is to occur, or (ii) the third Business Day preceding the day on
which any such Continuation or Conversion to LIBOR Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the "Continuation/Conversion Notice" attached hereto as Exhibit C, duly
completed. Each such telephonic

14

--------------------------------------------------------------------------------



request shall be deemed a representation, warranty, acknowledgment and agreement
by Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Continuation/Conversion Notice,
Administrative Agent shall give each Lender prompt notice of the terms thereof.
Each Continuation/Conversion Notice shall be irrevocable and binding on
Borrower. During the continuance of any Default, Borrower may not make any
election to Convert existing Loans into LIBOR Loans or Continue existing Loans
as LIBOR Loans beyond the expiration of their respective and corresponding
Interest Period then in effect. If (due to the existence of a Default or for any
other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing LIBOR
Loans at least three days prior to the end of the Interest Period applicable to
such LIBOR Loans, any such LIBOR Loans, to the extent not prepaid at the end of
such Interest Period, shall automatically be Converted into Base Rate Loans at
the end of such Interest Period. No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate applicable to
such already outstanding Loans.

        Section 2.4.    Use of Proceeds.    Borrower shall use all Loans to
finance capital expenditures of any Restricted Person, provide working capital
for operations and for other general business purposes, including acquisitions.
In no event shall the funds from any Loans be used directly or indirectly by any
Person for personal, family, household or agricultural purposes or for the
purpose, whether immediate, incidental or ultimate, of purchasing, acquiring or
carrying any "margin stock" (as such term is defined in Regulation U promulgated
by the Board of Governors of the Federal Reserve System) or to extend credit to
others directly or indirectly for the purpose of purchasing or carrying any such
margin stock. Borrower represents and warrants that it is not engaged
principally, or as one of its important activities, in the business of extending
credit to others for the purpose of purchasing or carrying such margin stock.

        Section 2.5.    Interest Rates and Fees.    

        (a)   Interest Rates.

          (i)  Each Loan shall bear interest as follows: (A) unless the Default
Rate shall apply, each Base Rate Loan shall bear interest on each day
outstanding at the Base Rate plus the Applicable Margin in effect on such day,
and each LIBOR Loan shall bear interest on each day during the related Interest
Period at the related LIBOR Rate plus the Applicable Margin in effect on such
day, and (B) during a Default Rate Period, all Loans shall bear interest on each
day outstanding at the applicable Default Rate.

         (ii)  If an Event of Default based upon Section 8.1(a), Section 8.1(b)
or Section 8.1(h)(i), (h)(ii) or (h)(iii) exists and the Loans are not bearing
interest at the Default Rate, the past due principal and past due interest shall
bear interest on each day outstanding at the applicable Default Rate.

        (iii)  The interest rate shall change whenever the applicable Base Rate,
LIBOR Rate or Applicable Margin changes. In no event shall the interest rate on
any Loan exceed the Highest Lawful Rate.

        (b)   Commitment Fee; Reduction of Commitment.    In consideration of
each Lender's commitment to make Loans to Borrower, Borrower will pay to
Administrative Agent for the account of each Lender a commitment fee determined
on a daily basis equal to the Commitment Fee Rate in effect on such day times
such Lender's Percentage Share of the unused portion of the Commitment on each
day during the Commitment Period, determined for each such day by deducting from
the amount of the Commitment at the end of such day the aggregate outstanding
principal amount of Loans. Such

15

--------------------------------------------------------------------------------



commitment fee shall be due and payable in arrears on the last day of each
Fiscal Quarter and at the end of the Commitment Period. Borrower shall have the
right from time to time to permanently reduce the Commitment, provided that
(A) notice of such reduction is given not less than 2 Business Days prior to
such reduction, (B) the resulting Commitment is not less than the aggregate
outstanding principal amount of the Loans, and (C) each partial reduction shall
be in an amount at least equal to $500,000 and in multiples of $100,000 in
excess thereof.

        (c)   Continuation Fees.    In consideration of each Lender's commitment
to make Loans to Borrower, Borrower will pay to Administrative Agent for the
account of each Lender a continuation fee in an amount equal to (i) 0.175% of
each Lender's Commitment outstanding as of July 1, 2004, due and payable on such
date, (ii) 0.125% of each Lender's Commitment outstanding as of October 1, 2004,
due and payable on such date, and (iii) 0.125% of each Lender's Commitment
outstanding as of January 1, 2005, due and payable on such date.

        (d)   Administrative Agent's Fees.    In addition to all other amounts
due to Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in the fee letter dated March 25, 2004 between
Administrative Agent and Borrower.

        Section 2.6.    Intentionally Omitted.    

        Section 2.7.    Conversion to Term Loan.    Effective at 11:59 p.m.
Chicago, Illinois time on the day immediately preceding the Conversion Date, and
provided that no Event of Default shall have occurred and be continuing,
(i) each Lender's obligation to make new Loans to Borrower shall be canceled
automatically, and (ii) each Lender's Loans shall become term loans maturing on
the Maturity Date.

        Section 2.8.    Optional Prepayments.    Borrower may, upon three
Business Days' notice, as to LIBOR Loans, or same Business Day's notice, as to
Base Rate Loans, to Administrative Agent (and Administrative Agent will promptly
give notice to the other Lenders) from time to time and without premium or
penalty prepay the Loans, in whole or in part, so long as the aggregate amounts
of all partial prepayments of principal on the Loans equals $2,500,000 or any
higher integral multiple of $250,000. Upon receipt of any such notice,
Administrative Agent shall give each Lender prompt notice of the terms thereof.
Each prepayment of principal of a Loan under this section shall be accompanied
by all interest then accrued and unpaid on the principal so prepaid. Any
principal or interest prepaid pursuant to this section shall be in addition to,
and not in lieu of, all payments otherwise required to be paid under the Loan
Documents at the time of such prepayment. Following notice by Borrower pursuant
to the foregoing, Borrower shall make such prepayment, and the prepayment amount
specified in such notice shall be due and payable, on the date specified in such
notice.

        Section 2.9.    Mandatory Commitment Reductions and
Prepayments.    (a) Upon the consummation of any public or private debt or
equity offering or assets securitization by Borrower or any of its Subsidiaries,
the Commitment shall be permanently reduced by an amount equal to the net
proceeds of such offering (excluding net proceeds of up to $100,000,000 from the
equity offering referred to in Section 4.1(g)), and Borrower shall
contemporaneously therewith make a mandatory prepayment pursuant to subsection
(c) below.

        (b)   Upon the consummation of a sale, lease or other disposition of
property (other than in exchange for property of like kind or otherwise useful
in Borrower's business) by Borrower or any of its Subsidiaries that, together
with all other previous sales, leases or other dispositions of property by
Borrower or any of its Subsidiaries after the date hereof, result in net cash
proceeds in excess of $25,000,000, the Commitment shall be permanently reduced
by an amount equal to such excess, and Borrower shall contemporaneously
therewith make any mandatory prepayment as may be required pursuant to
subsection (c) below.

        (c)   If at any time the aggregate outstanding principal amount of the
Loans exceeds the Commitment (whether due to a reduction in the Commitment in
accordance with Section 2.5(b), subsections (a) or (b) above, or otherwise),
Borrower shall immediately upon demand prepay the principal of the Loans in an
amount at least equal to such excess.

        (d)   Each prepayment of principal under this section shall be
accompanied by all interest then accrued and unpaid on the principal so prepaid.
Any principal or interest prepaid pursuant to this section shall be in addition
to, and not in lieu of, all payments otherwise required to be paid under the
Loan Documents at the time of such prepayment.

16

--------------------------------------------------------------------------------



ARTICLE III—Payments to Lenders

        Section 3.1.    General Procedures.    Each Restricted Person shall pay
all amounts owing by such Restricted Person with respect to any Obligations
(whether for principal, interest, fees, or otherwise) to Administrative Agent
for the account of the Lender Party to whom such payment is owed in Dollars,
without set-off, deduction or counterclaim, and in immediately available funds.
Each payment under the Loan Documents must be received by Administrative Agent
not later than noon, New York City time, on the date such payment becomes due
and payable. Any payment received by Administrative Agent after such time will
be deemed to have been made on the next following Business Day. Should any such
payment become due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, in
the case of a payment of principal or past due interest, interest shall accrue
and be payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due. Each payment under a Loan Document to
a Lender Party shall be due and payable at the place provided therein and, if no
specific place of payment is provided, shall be due and payable at the place of
payment of Administrative Agent's Note.

        (a)   When Administrative Agent collects or receives money on account of
the Obligations, Administrative Agent shall distribute all money so collected or
received, and each Lender Party shall apply all such money so distributed, as
follows:

          (i)  first, for the payment of all Obligations which are then due (and
if such money is insufficient to pay all such Obligations, first to any
reimbursements due Administrative Agent under Section 10.4 and then to the
partial payment of all other Obligations then due in proportion to the amounts
thereof, or as Lender Parties shall otherwise agree);

         (ii)  then for the prepayment of amounts owing under the Loan Documents
(other than principal on the Notes) if so specified by Borrower;

        (iii)  then for the prepayment of principal on the Notes, together with
accrued and unpaid interest on the principal so prepaid; and

        (iv)  last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.8 and 2.9, as applicable. All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each Lender Party then owed Obligations
described in such subsection in proportion to all amounts owed to all Lender
Parties which are described in such subsection; provided that if any Lender then
owes payments to Administrative Agent under Section 9.4, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to
Administrative Agent, to the extent of such unpaid payments, and Administrative
Agent shall apply such amounts to make such unpaid payments rather than
distribute such amounts to such Lender.

        Section 3.2.    Capital Reimbursement.    If either (a) the introduction
or implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, Borrower will pay to
Administrative Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines

17

--------------------------------------------------------------------------------




that the amount of any such capital would be increased or the rate of return on
any such capital would be reduced by or in whole or in part based on the
existence of the face amount of such Lender Party's Loans or commitments under
this Agreement.

        Section 3.3.    Increased Cost of LIBOR Loans.    If any applicable Law
(whether now in effect or hereinafter enacted or promulgated, including
Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):

        (a)   shall change the basis of taxation of payments to any Lender Party
of any principal, interest, or other amounts attributable to any LIBOR Loan or
otherwise due under this Agreement in respect of any LIBOR Loan (other than
taxes imposed on, or measured by, the overall net income of such Lender Party or
any Applicable Lending Office of such Lender Party by any jurisdiction in which
such Lender Party or any such Applicable Lending Office is located); or

        (b)   shall change, impose, modify, apply or deem applicable any
reserve, special deposit or similar requirements in respect of any LIBOR Loan
(excluding those for which such Lender Party is fully compensated pursuant to
adjustments made in the definition of LIBOR Rate) or against assets of, deposits
with or for the account of, or credit extended by, such Lender Party; or

        (c)   shall impose on any Lender Party or the interbank Eurocurrency
deposit market any other condition affecting any LIBOR Loan, the result of which
is to increase the cost to any Lender Party of funding or maintaining any LIBOR
Loan or to reduce the amount of any sum receivable by any Lender Party in
respect of any LIBOR Loan by an amount deemed by such Lender Party to be
material, then such Lender Party shall promptly notify Administrative Agent and
Borrower in writing of the happening of such event and of the amount required to
compensate such Lender Party for such event (on an after-tax basis, taking into
account any taxes on such compensation), whereupon (i) Borrower shall, within
five Business Days after demand therefor by such Lender Party, pay such amount
to Administrative Agent for the account of such Lender Party and (ii) Borrower
may elect, by giving to Administrative Agent and such Lender Party not less than
three Business Days' notice, to Convert all (but not less than all) of any such
LIBOR Loans into Base Rate Loans.

        Section 3.4.    Notice; Change of Applicable Lending Office.    A Lender
Party shall notify Borrower of any event occurring after the date of this
Agreement that will entitle such Lender Party to compensation under Section 3.2,
3.3, or 3.5 hereof as promptly as practicable, but in any event within 180 days,
after such Lender Party obtains actual knowledge thereof; provided, that (i) if
such Lender Party fails to give such notice within 180 days after it obtains
actual knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2, 3.3, or 3.5 in respect of any
costs resulting from such event, only be entitled to payment under Section 3.2,
3.3, or 3.5 hereof for costs incurred from and after the date 180 days prior to
the date that such Lender Party does give such notice and (ii) such Lender Party
will designate a different Applicable Lending Office for the Loans affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender Party, be
disadvantageous to such Lender Party, except that such Lender Party shall have
no obligation to designate an Applicable Lending Office located in the United
States of America. Each Lender Party will furnish to Borrower a certificate
setting forth the basis and amount of each request by such Lender Party for
compensation under Section 3.2, 3.3, or 3.5 hereof.

        Section 3.5.    Availability.    If (a) any change in applicable Laws,
or in the interpretation or administration thereof of or in any jurisdiction
whatsoever, domestic or foreign, shall make it unlawful or impracticable for any
Lender Party to fund or maintain LIBOR Loans, or shall materially restrict the
authority of any Lender Party to purchase or take offshore deposits of dollars
(i.e., "Eurodollars"), or (b) any Lender Party determines that matching deposits
appropriate to fund or maintain any LIBOR Loan are not available to it, or
(c) any Lender Party determines that the formula for calculating the

18

--------------------------------------------------------------------------------




LIBOR Rate does not fairly reflect the cost to such Lender Party of making or
maintaining loans based on such rate, with respect to the Commitment hereunder,
then, upon notice by such Lender Party to Borrower and Administrative Agent,
Borrower's right to elect LIBOR Loans from such Lender Party shall be suspended
to the extent and for the duration of such illegality, impracticability or
restriction and all LIBOR Loans of such Lender Party which are then outstanding
or are then the subject of any Borrowing Notice and which cannot lawfully or
practicably be maintained or funded shall immediately become or remain, or shall
be funded as, Base Rate Loans of such Lender Party. With respect to the
Commitment, Borrower agrees to indemnify each Lender Party extending credit
pursuant thereto, and hold each such Lender Party harmless against all costs,
expenses, claims, penalties, liabilities and damages which may result from any
such change in Law, interpretation or administration. Such indemnification shall
be on an after-tax basis, taking into account any taxes imposed on the amounts
paid as indemnity.

        Section 3.6.    Funding Losses.    In addition to its other obligations
hereunder, with respect to the Commitment, Borrower will indemnify each Lender
Party extending credit pursuant thereto against, and reimburse each Lender Party
on demand for, any loss or expense incurred or sustained by such Lender Party
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender Party to fund or
maintain LIBOR Loans), as a result of (a) any payment or prepayment (whether or
not authorized or required hereunder) of all or a portion of a LIBOR Loan on a
day other than the day on which the applicable Interest Period ends, (b) any
payment or prepayment, whether or not required hereunder, of a Loan made after
the delivery, but before the effective date, of a Continuation/Conversion
Notice, if such payment or prepayment prevents such Continuation/Conversion
Notice from becoming fully effective, (c) the failure of any Loan to be made or
of any Continuation/Conversion Notice to become effective due to any condition
precedent not being satisfied or due to any other action or inaction of any
Restricted Person, or (d) any Conversion (whether or not authorized or required
hereunder) of all or any portion of any LIBOR Loan into a Base Rate Loan or into
a different LIBOR Loan on a day other than the day on which the applicable
Interest Period ends. Such indemnification shall be on an after-tax basis,
taking into account any taxes imposed on the amounts paid as indemnity.

        Section 3.7.    Reimbursable Taxes.    With respect to the Commitment,
Borrower covenants and agrees with each Lender Party extending credit pursuant
thereto that:

        (a)   Borrower will indemnify each such Lender Party against and
reimburse each such Lender Party for all present and future stamp and other
taxes, duties, levies, imposts, deductions, charges, costs, and withholdings
whatsoever imposed, assessed, levied or collected on or in respect of this
Agreement, any LIBOR Loans (whether or not legally or correctly imposed,
assessed, levied or collected), excluding, however, any taxes imposed on or
measured by the overall net income of Administrative Agent or such Lender Party
or any Applicable Lending Office of such Lender Party by any jurisdiction in
which such Lender Party or any such Applicable Lending Office is located (all
such non-excluded taxes, levies, costs and charges being collectively called
"Reimbursable Taxes" in this section). Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

        (b)   All payments on account of the principal of, and interest on, each
such Lender Party's Loans and Note, and all other amounts payable by Borrower to
any such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of Borrower. In the event of Borrower being compelled by
Law to make any such deduction or withholding from any payment to any such
Lender Party, Borrower shall pay on the due date of such payment, by way of
additional interest, such additional amounts as are needed to cause the amount
receivable by such Lender Party after such deduction or withholding to equal the
amount which would have been receivable in the absence of such deduction or
withholding. If Borrower should

19

--------------------------------------------------------------------------------




make any deduction or withholding as aforesaid, Borrower shall within 60 days
thereafter forward to such Lender Party an official receipt or other official
document evidencing payment of such deduction or withholding.

        (c)   If Borrower is ever required to pay any Reimbursable Tax with
respect to any LIBOR Loan, Borrower may elect, by giving to Administrative Agent
and such Lender Party not less than three Business Days' notice, to Convert all
(but not less than all) of any such LIBOR Loan into a Base Rate Loan, but such
election shall not diminish Borrower's obligation to pay all Reimbursable Taxes.

        (d)   Notwithstanding the foregoing provisions of this section, Borrower
shall be entitled, to the extent it is required to do so by Law, to deduct or
withhold (and not to make any indemnification or reimbursement for) income or
other similar taxes imposed by the United States of America (other than any
portion thereof attributable to a change in federal income tax Laws effected
after the date hereof) from interest, fees or other amounts payable hereunder
for the account of such Lender Party, other than such a Lender Party (i) who is
a US person for Federal income tax purposes or (ii) who has the Prescribed Forms
on file with Administrative Agent (with copies provided to the relevant
Borrower) for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of the filing of such Prescribed Forms,
provided that if Borrower shall so deduct or withhold any such taxes, it shall
provide a statement to Administrative Agent and such Lender Party, setting forth
the amount of such taxes so deducted or withheld, the applicable rate and any
other information or documentation which such Lender Party may reasonably
request for assisting such Lender Party to obtain any allowable credits or
deductions for the taxes so deducted or withheld in the jurisdiction or
jurisdictions in which such Lender Party is subject to tax. As used in this
section, "Prescribed Forms" means such duly executed forms or statements, and in
such number of copies, which may, from time to time, be prescribed by Law and
which, pursuant to applicable provisions of (x) an income tax treaty between the
United States and the country of residence of such Lender Party providing the
forms or statements, (y) the Code, or (z) any applicable rules or regulations
thereunder, permit Borrower to make payments hereunder for the account of such
Lender Party free of such deduction or withholding of income or similar taxes.

        Section 3.8.    Replacement of Lenders.    If any Lender Party seeks
reimbursement for increased costs under Sections 3.2 through 3.7, then within
ninety days thereafter—provided no Event of Default then exists—Borrower shall
have the right (unless such Lender Party withdraws its request for additional
compensation) to replace such Lender Party by requiring such Lender Party to
assign its Loans and Note and its commitments hereunder to an Eligible
Transferee reasonably acceptable to Administrative Agent and to Borrower,
provided that: (i) all Obligations of Borrower owing to such Lender Party being
replaced (including such increased costs and any breakage costs with respect to
any outstanding LIBOR Loans, but excluding principal and accrued interest on the
Note being assigned) shall be paid in full to such Lender Party concurrently
with such assignment, and (ii) the replacement Eligible Transferee shall
purchase the Notes being assigned by paying to such Lender Party a price equal
to the principal amount thereof plus accrued and unpaid interest and accrued and
unpaid commitment fees thereon. In connection with any such assignment Borrower,
Administrative Agent, such Lender Party and the replacement Eligible Transferee
shall otherwise comply with Section 10.5. Notwithstanding the foregoing rights
of Borrower under this section, however, Borrower may not replace any Lender
Party which seeks reimbursement for increased costs under Section 3.2 through
3.7 unless Borrower is at the same time replacing all Lender Parties which are
then seeking such compensation.

ARTICLE IV—Conditions Precedent to Lending

        Section 4.1.    Documents to be Delivered.    No Lender has any
obligation to make its first Loan unless Administrative Agent shall have
received all of the following, at Administrative Agent's office in

20

--------------------------------------------------------------------------------



Houston, Texas, duly executed and delivered and in form, substance and date
satisfactory to Administrative Agent, each of which was so executed and
delivered:

        (a)   This Agreement and any other document that Lenders are to execute
in connection herewith.

        (b)   Each Note and the guaranty of each Guarantor.

        (c)   Certain certificates including:

          (i)  An "Omnibus Certificate" of the secretary or assistant secretary
and any vice president of GP LLC, which shall contain the names and signatures
of the officers of GP LLC authorized to execute this Agreement and the other
Loan Documents and which shall certify to the truth, correctness and
completeness of the following exhibits attached thereto: (1) a copy of
resolutions duly adopted by the Board of Directors of GP LLC and in full force
and effect at the time this Agreement is entered into, authorizing the execution
of the Loan Documents delivered or to be delivered in connection herewith and
the consummation of the transactions contemplated herein and therein, (2) a copy
of the charter documents of Borrower and all amendments thereto, certified by
the appropriate official of its jurisdiction of organization, and (3) a copy of
the agreement of limited partnership of Borrower;

         (ii)  An "Omnibus Certificate" of the secretary or assistant secretary
and any vice president of Plains Marketing GP Inc., which shall contain the
names and signatures of the officers of such company authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the Board of Directors of such company and in full force and effect at the
time this Agreement is entered into, authorizing the execution of the Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of each Significant Restricted Person, other than those
Significant Restricted Persons whose charter documents are attached to the
certificates described in Section 4.1(c)(i) above or Section 4.1(c)(iii) below
and all amendments thereto, certified by the appropriate official of its
jurisdiction of organization, and (3) a copy of any bylaws or agreement of
limited partnership of such Significant Restricted Persons;

        (iii)  An "Omnibus Certificate" of the secretary or assistant secretary
and any vice president of PMC (Nova Scotia) Company, which shall contain the
names and signatures of the officers of such company authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the Board of Directors of such company and in full force and effect at the
time this Agreement is entered into, authorizing the execution of the Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of such company and Plains Marketing Canada, L.P. and all
amendments thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the bylaws of such company and the agreement of
limited partnership of Plains Marketing Canada, L.P.; and

        (iv)  A certificate of the chief financial officer of GP LLC, regarding
satisfaction of Section 4.2.

        (d)   A certificate (or certificates) of the due formation, valid
existence and good standing of each Significant Restricted Person in its
respective jurisdiction of organization, issued by the appropriate authorities
of such jurisdiction.

21

--------------------------------------------------------------------------------



        (e)   Favorable opinions of Tim Moore, Esq., General Counsel for
Restricted Persons, substantially in the form set forth in Exhibit E-1,
Fulbright & Jaworski L.L.P., special Texas and New York counsel to Restricted
Persons, substantially in the form set forth in Exhibit E-2, and Bennett Jones
LLP, special Canadian Counsel for Restricted Persons, substantially in the form
set forth in Exhibit E-3.

        (f)    Administrative Agent shall have received copies of the Link
Acquisition Documents and any other related documents as Administrative Agent
may reasonably request.

        (g)   Administrative Agent shall have received a copy of a binding
commitment for the public or private purchase of equity securities of Borrower
for not less than $75,000,000.

        (h)   A certificate of chief executive officer, president, chief
financial officer, treasurer or any vice president of GP LLC which shall certify
that (i) all conditions precedent to Borrower's obligations under the purchase
and sale agreement included within the Link Acquisition Documents have been
satisfied or waived, and (ii) substantially contemporaneously with the initial
funding of the Loans, the plan of merger included within the Link Acquisition
Documents shall be filed and pursuant thereto the Link Acquisition shall be
consummated.

        (i)    Consolidated financial statements of Borrower and its
Subsidiaries as of December 31, 2003, reflecting compliance with Sections 7.8
and 7.9, together with a certificate by the chief financial officer of GP LLC
certifying such financial statements.

        (j)    After giving effect to the consummation of the Link Acquisition,
no Material Adverse Change shall have occurred since December 31, 2003.

        (k)   Administrative Agent shall have received all documents and
instruments which Administrative Agent has then requested (including opinions of
legal counsel for Restricted Persons and Administrative Agent; corporate
documents and records; documents evidencing governmental authorizations,
consents, approvals, licenses and exemptions; and certificates of public
officials and of officers and representatives of Borrower and other Persons), as
to (i) the accuracy and validity of or compliance with all representations,
warranties and covenants made by any Restricted Person in this Agreement and the
other Loan Documents, (ii) the satisfaction of all conditions contained herein
or therein, and (iii) all other matters pertaining hereto and thereto. All such
additional documents and instruments shall be satisfactory to Administrative
Agent in form and substance.

        (l)    Payment of all commitment, facility, agency and other fees
required to be paid to Administrative Agent or Lender pursuant to any Loan
Documents or any commitment agreement heretofore entered into.

        Section 4.2.    Additional Conditions Precedent.    No Lender has any
obligation to make any Loan (including its first), unless the following
conditions precedent have been satisfied:

        (a)   All representations and warranties made by any Restricted Person
in any Loan Document shall be true on and as of the date of such Loan as if such
representations and warranties had been made as of the date of such Loan except
to the extent that such representation or warranty was made as of a specific
date or updated, modified or supplemented as of a subsequent date with the
consent of Majority Lenders, then in each such case, such other date.

        (b)   No Default shall exist at the date of such Loan or result from
such Loan.

22

--------------------------------------------------------------------------------






ARTICLE V—Representations and Warranties

        To confirm each Lender's understanding concerning Restricted Persons and
Restricted Persons' businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:

        Section 5.1.    No Default.    No event has occurred and is continuing
which constitutes a Default, except as has been waived in accordance with this
Agreement.

        Section 5.2.    Organization and Good Standing.    Each Significant
Restricted Person is duly organized or formed, validly existing and in good
standing under the Laws of its jurisdiction of organization or formation, having
all requisite corporate or similar powers required to carry on its business and
enter into and carry out the transactions contemplated hereby. Each Significant
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary except where the failure to so qualify would not
reasonably be expected to cause a Material Adverse Change.

        Section 5.3.    Authorization.    Each Restricted Person has duly taken
all action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Borrower is duly authorized to borrow funds hereunder.

        Section 5.4.    No Conflicts or Consents.    The execution and delivery
by each Restricted Person of the Loan Documents to which it is a party, the
performance by it of its obligations, and the consummation of the transactions
contemplated thereby, do not and will not (i) violate any provision of (1) Law
applicable to it, (2) its organizational documents or (3) any judgment, order or
material license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in or permitted by the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Tribunal is required on the part of any
Restricted Person a party thereto pursuant to the provisions of any material Law
applicable to it as a condition to its execution, delivery or performance of any
Loan Document or (ii) to consummate any transactions contemplated by the Loan
Documents.

        Section 5.5.    Enforceable Obligations.    This Agreement is, and the
other Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Restricted Person which is a party hereto or
thereto, enforceable in accordance with their terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors' rights and general principles of
equity.

        Section 5.6.    Initial Financial Statements.    Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present Borrower's
Consolidated financial position at the date thereof and the Consolidated results
of Borrower's operations for the periods thereof, and in the case of the annual
Initial Financial Statements, Consolidated cash flows for the period thereof.
Since the date of the annual Initial Financial Statements, no Material Adverse
Change has occurred. All Initial Financial Statements described in clause (i) of
that defined term were prepared in accordance with GAAP.

        Section 5.7.    Other Obligations and Restrictions.    As of the closing
date hereof, no Restricted Person has any outstanding payment obligations of any
kind (including contingent obligations, tax assessments and unusual forward or
long-term commitments) which are, in the aggregate, material to Borrower or
material with respect to Borrower's Consolidated financial condition and not
reflected in

23

--------------------------------------------------------------------------------




the Initial Financial Statements, disclosed in the Disclosure Schedule or
otherwise permitted under Section 7.1. Except as reflected disclosed in the
Disclosure Schedule, no Restricted Person is subject to or restricted by any
franchise, contract, deed, charter restriction, or other instrument or
restriction which would reasonably be expected to cause a Material Adverse
Change.

        Section 5.8.    Full Disclosure.    No certificate, statement or other
information delivered herewith or heretofore by any Restricted Person to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading as of the date made or deemed made (or if
such information expressly relates or refers to an earlier date, as of such
earlier date). All written information furnished after the date hereof by or on
behalf of any Restricted Person to Administrative Agent or any Lender Party in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made or based on
reasonable estimates, in each case as of the date on which such information is
stated or certified (or if such information expressly relates or refers to an
earlier date, as of such earlier date). There is no fact known to any Restricted
Person that has not been disclosed to each Lender in writing which would
reasonably be expected to cause a Material Adverse Change.

        Section 5.9.    Litigation.    Except as disclosed in the Initial
Financial Statements or in the Disclosure Schedule: (i) there are no actions,
suits or legal, equitable, arbitrative or administrative proceedings pending, or
to the knowledge of any Restricted Person overtly threatened, against any
Restricted Person before any Tribunal which would reasonably be expected to
cause a Material Adverse Change, and (ii) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Tribunal against any
Restricted Person or, to the knowledge of Borrower, any Restricted Person's
stockholders, partners, directors or officers which would reasonably be expected
to cause a Material Adverse Change.

        Section 5.10.    ERISA Plans and Liabilities.    All currently existing
ERISA Plans are listed in the Disclosure Schedule or pursuant to Section 6.4.
Except as disclosed in the Initial Financial Statements, in the Disclosure
Schedule or pursuant to Section 6.4, no Termination Event has occurred with
respect to any ERISA Plan and all ERISA Affiliates are in compliance with ERISA
in all material respects, to the extent that the non-compliance therewith would
not be reasonably expected to cause a Material Adverse Change. No ERISA
Affiliate is required to contribute to, or has any other absolute or contingent
liability in respect of, any "multiemployer plan" as defined in Section 4001 of
ERISA. Except as set forth in the Disclosure Schedule: (i) no "accumulated
funding deficiency" (as defined in Section 412(a) of the Code) exists with
respect to any ERISA Plan, whether or not waived by the Secretary of the
Treasury or his delegate, and (ii) the current value of each ERISA Plan's
benefits does not exceed the current value of such ERISA Plan's assets available
for the payment of such benefits by more than $5,000,000.

        Section 5.11.    Compliance with Permits, Consents and Law.    Except as
set forth in the Disclosure Schedule or pursuant to Section 6.4, each Restricted
Person has all permits, licenses and authorizations required in connection with
the conduct of its businesses, except to the extent failure to have any such
permit, license or authorization would not reasonably be expected to cause a
Material Adverse Change. Each Restricted Person is in compliance with the terms
and conditions of all such permits, licenses and authorizations, and is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any Law, including applicable Environmental Law, or in any regulation, code,
plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent that
non-compliance therewith would not reasonably be expected to cause a Material
Adverse Change or

24

--------------------------------------------------------------------------------




such term, restriction or otherwise is being contested in good faith or a bona
fide dispute exists with respect thereto.

        Section 5.12.    Environmental Laws.    Except as set forth in the
Disclosure Schedule or disclosed pursuant to Section 6.4, (i) Borrower and its
Subsidiaries are conducting their businesses in material compliance with all
applicable Laws, including Environmental Laws, and have and are in compliance
with all licenses and permits required under any such Laws, unless failure to so
comply or have such licenses and permits would not reasonably be expected to
cause a Material Adverse Change; (ii) none of the operations or properties of
Borrower or any of its Subsidiaries is the subject of federal, provincial or
local investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials, unless such remedial action would not
reasonably be expected to cause a Material Adverse Change; and (iii) neither
Borrower nor any of its Subsidiaries (and to the actual knowledge of Borrower,
no other Person) has filed any notice under any Law indicating that any
Restricted Person is responsible for the improper release into the environment,
or the improper storage or disposal, of any material amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any property of any such Person, other
than of an alleged improper release, storage or disposal that would not
reasonably be expected to cause a Material Adverse Change.

        Section 5.13.    Borrower's Subsidiaries.    Borrower has no Subsidiary
and owns no stock in any other corporation or association except as listed in
the Disclosure Schedule or disclosed after the closing date hereof to
Administrative Agent in writing. No Restricted Person is a member of any general
or limited partnership, limited liability company, joint venture or association
of any type whatsoever except those listed in the Disclosure Schedule or
disclosed after the closing date hereof to Administrative Agent in writing.
Borrower owns, directly or indirectly, the equity interest in each of its
Subsidiaries which is indicated in the Disclosure Schedule.

        Section 5.14.    Title to Properties.    Each Restricted Person has good
and defensible title to all of its material properties and assets, free and
clear of all Liens (other than Permitted Liens) and of all impediments to the
use of such properties and assets in such Restricted Person's business, other
than such impediments that would not reasonably be expected to cause a Material
Adverse Change.

        Section 5.15.    Government Regulation.    Neither Borrower nor any
other Restricted Person owing Obligations is subject to regulation under the
Public Utility Holding Company Act of 1935, the Investment Company Act of 1940
(as any of the preceding acts have been amended) or any other Law which
regulates the incurring by such Person of Indebtedness, including Laws relating
to common contract carriers or the sale of electricity, gas, steam, water or
other public utility services. Neither Borrower nor any other Restricted Person
is subject to regulation under the Federal Power Act which would violate, result
in a default of, or prohibit the effectiveness or the performance of any of the
provisions of the Loan Documents.

        Section 5.16.    Insider.    No Restricted Person, nor any Person having
"control" (as that term is defined in 12 U.S.C. § 375b(9) or in regulations
promulgated pursuant thereto) of any Restricted Person, is a "director" or an
"executive officer" or "principal shareholder" (as those terms are defined in 12
U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of any
Lender, of a bank holding company of which any Lender is a Subsidiary or of any
Subsidiary of a bank holding company of which any Lender is a Subsidiary.

        Section 5.17.    Solvency.    Upon giving effect to the issuance of the
Notes, the execution of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby, (i) Borrower and each
Guarantor will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of
Borrower's

25

--------------------------------------------------------------------------------




and each Guarantor's absolute and contingent liabilities, including the
Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person's assets, and (ii) Borrower's and each Guarantor's
capital should be adequate for the businesses in which such Restricted Person is
engaged and intends to be engaged. Neither Borrower nor any other Restricted
Person has incurred (whether under the Loan Documents or otherwise), nor does
any Restricted Person intend to incur or reasonably foreseeably believes that it
will incur, debts which will be beyond its ability to pay as such debts mature.

        Section 5.18.    Not a "Reportable Transaction".    Borrower does not
intend to treat the Borrowings and related transactions as being a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4). In
the event Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If Borrower
takes any action inconsistent with such intention, or if Borrower so notifies
the Administrative Agent, then Borrower acknowledges that, as a result of such
action or notice, one or more of the Lenders may treat its Loans as part of a
transaction that is subject to Treasury Regulation Section 301.6112-1, and such
Lender or Lenders will maintain the lists and other records required by such
Treasury Regulation.

ARTICLE VI—Affirmative Covenants

        To conform with the terms and conditions under which each Lender is
willing to have credit outstanding to Borrower, and to induce each Lender to
enter into this Agreement and extend credit hereunder, Borrower covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders, or all Lenders as
required under Section 10.1, have previously agreed otherwise:

        Section 6.1.    Payment and Performance.    Each Restricted Person will
pay all amounts due from it pursuant to the provisions of the Loan Documents to
which it is a party in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition imposed on it
pursuant to the provisions of such Loan Documents.

        Section 6.2.    Books, Financial Statements and Reports.    Each
Restricted Person will at all times maintain full and accurate books of account
and records. Borrower will maintain and will cause its Subsidiaries to maintain
a standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender at Borrower's expense:

        (a)   Promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each Fiscal Year, a copy of Borrower's Form 10-K,
which report shall include Borrower's complete Consolidated financial statements
together with all notes thereto, prepared in reasonable detail in accordance
with GAAP, together with an opinion, without material qualification, based on an
audit using generally accepted auditing standards, by PricewaterhouseCoopers
LLP, or other independent certified public accountants selected by General
Partner, stating that such Consolidated financial statements have been so
prepared. These financial statements shall contain a Consolidated balance sheet
as of the end of such Fiscal Year and Consolidated statements of earnings for
such Fiscal Year. Such Consolidated financial statements shall set forth in
comparative form the corresponding figures for the preceding Fiscal Year.

        (b)   Promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a copy of Borrower's Form 10-Q, which report shall include
Borrower's unaudited Consolidated balance sheet as of the end of such Fiscal
Quarter and Consolidated statements of Borrower's earnings and cash flows for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter. In addition Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) of this section, furnish a certificate
in the form of Exhibit D signed by the chief financial officer, principal
accounting officer or treasurer of General Partner stating

26

--------------------------------------------------------------------------------




that such financial statements are accurate and complete in all material
respects (subject to normal year-end adjustments), stating that he has reviewed
the Loan Documents, containing calculations showing compliance (or
non-compliance) at the end of such Fiscal Quarter with the requirements of
Sections 7.8 and 7.9 and stating that, to the best of his knowledge, no Default
exists at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.

        (c)   Promptly upon their becoming available, copies of all Form 8-K's
filed by Borrower with any securities exchange, the Securities and Exchange
Commission or any similar governmental authority.

        (d)   Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by Borrower to its unit
holders and all registration statements filed by Borrower with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority.

        (e)   Prompt notice of any publicly announced change in PAA's Debt
Rating by either Standard & Poor's or Moody's.

Documents required to be delivered pursuant to Section 6.2(a), (b), (c) or (d),
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower's
website on the Internet at the website address listed in Section 10.3, and
notifies Administrative Agent of such posting or link.

        Section 6.3.    Other Information and Inspections.    In each case
subject to the last sentence of this Section 6.3, each Restricted Person will
furnish to Administrative Agent any information which Administrative Agent or
any Lender may from time to time reasonably request concerning any covenant,
provision or condition of the Loan Documents or any matter in connection with
any Restricted Person's businesses and operations. In each case subject to the
last sentence of this Section 6.3, each Restricted Person will permit
representatives appointed by Administrative Agent (including independent
accountants, auditors, agents, attorneys, appraisers and any other Persons),
upon reasonable prior notice, to visit and inspect during normal business hours
any of such Restricted Person's property, including its books of account, other
books and records, and any facilities or other business assets, and to make
extra copies therefrom and photocopies and photographs thereof, and to write
down and record any information such representatives obtain, and each Restricted
Person shall permit Administrative Agent or its representatives to investigate
and verify the accuracy of the information furnished to Administrative Agent or
any Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon reasonable prior notice to Borrower, its
representatives. Each of the foregoing inspections and examinations shall be
made subject to compliance with applicable safety standards and the same
conditions applicable to any Restricted Person in respect of property of that
Restricted Person on the premises of Persons other than a Restricted Person or
an Affiliate of a Restricted Person, and all information, books and records
furnished or requested to be made, all information to be investigated or
verified and all discussion conducted with any officer, employee or
representative of any Restricted Person shall be subject to any applicable
attorney-client privilege exceptions which the Restricted Person determines is
reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between any Restricted Person and Persons other than a
Restricted Person or an Affiliate of a Restricted Person and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.6 of this
Agreement.

27

--------------------------------------------------------------------------------




        Section 6.4.    Notice of Material Events.    Borrower will notify each
Lender Party, not later than five (5) Business Days after any executive officer
of Borrower has knowledge thereof, stating that such notice is being given
pursuant to this Agreement, of:

        (a)   the occurrence of any Material Adverse Change,

        (b)   the occurrence of any Default,

        (c)   the acceleration of the maturity of any Indebtedness owed by any
Restricted Person or of any default by any Restricted Person under any
indenture, mortgage, agreement, contract or other instrument to which any of
them is a party or by which any of them or any of their properties is bound, if
such acceleration or default would reasonably be expected to cause a Material
Adverse Change,

        (d)   the occurrence of any Termination Event,

        (e)   any claim under any Environmental Law adverse to a Restricted
Person or of potential liability with respect to such claim, or any other
adverse claim asserted against any Restricted Person or with respect to any
Restricted Person's properties taken as a whole, in each case, which claim would
reasonably be expected to cause a Material Adverse Change, and

        (f)    the filing of any suit or proceeding, or the assertion in writing
of a claim against any Restricted Person or with respect to any Restricted
Person's properties, which would reasonably be expected to cause a Material
Adverse Change.

Upon the occurrence of any of the foregoing the applicable Restricted Person
will take all necessary or appropriate steps to remedy promptly, if applicable,
any such Material Adverse Change, Default, acceleration, default or Termination
Event, to protect against any such adverse claim, to defend any such claim, suit
or proceeding, and to resolve all controversies on account of any of the
foregoing.

        Section 6.5.    Maintenance of Existence, Qualifications and
Assets.    Each Significant Restricted Person (i) will maintain and preserve its
existence and its rights (including permits, licenses and other authorizations
required under Environmental Laws) and franchises in full force and effect,
(ii) will qualify to do business in all states or jurisdictions where required
by applicable Law, and (iii) keep all of its material assets that are useful in
and necessary to its business in good working order and condition (ordinary wear
and tear and obsoleteness excepted) except, in each case (a) where the failure
so to maintain, preserve, qualify or keep would not be reasonably expected to
cause a Material Adverse Change, (b) as permitted in Section 7.3 or as a result
of statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9. Borrower will notify Administrative Agent in writing of any changes
in its or any other Significant Restricted Person's name or the location of its
or any other Significant Restricted Person's chief executive office or principal
place of business.

        Section 6.6.    Payment of Taxes, etc.    Each Significant Restricted
Person will (a) timely file all required tax returns (including any extensions),
(b) timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property, and (c) maintain
appropriate accruals and reserves for all of the foregoing as required by GAAP,
except to the extent that (y) it is in good faith contesting the validity
thereof by appropriate proceedings, if necessary, and has set aside on its books
adequate reserves therefor which are required by GAAP or (z) such non-filing,
non-payment or non-maintenance would not reasonably be expected to cause a
Material Adverse Change.

        Section 6.7.    Insurance.    In accordance with industry standards,
each Significant Restricted Person will keep insured (by responsible and
reputable insurance companies or associations) or self-insured, at the option of
Borrower or such Significant Restricted Person, in such amounts and against such
risks as are usually insured by Persons engaged in the same or similar
businesses and owning similar properties. The insurance coverages and amounts
will be reasonably determined by Borrower, based on coverages

28

--------------------------------------------------------------------------------




carried by prudent owners of similar property, and with respect to each
Restricted Person, may be maintained by the Borrower.

        Section 6.8.    Compliance with Agreements and Law.    Each Significant
Restricted Person will perform all material obligations it is required to
perform under the terms of each indenture, mortgage, deed of trust, security
agreement, lease, franchise and other material agreement, contract or other
instrument (including all contractual obligations and agreements with respect to
environmental remediation or other environmental matters) to which it is a party
or by which it or any of its properties is bound to the extent that
non-performance therewith would not reasonably be expected to cause a Material
Adverse Change. Each Restricted Person will conduct its business and affairs in
compliance, in all material respects, with all Laws (including Environmental
Laws) applicable thereto to the extent non-compliance therewith would not
reasonably be expected to cause a Material Adverse Change or such requirement of
Law is being contested in good faith or a bona fide dispute exists with respect
thereto.

        Section 6.9.    Guaranties of Subsidiaries.    Each Significant
Restricted Person that has outstanding Indebtedness (other than guarantees
hereunder) shall execute and deliver to Administrative Agent an absolute and
unconditional guaranty of the timely repayment of the Obligations (in each case
for which such Person is not a borrower, account party or similar primary and
direct obligor), which guaranty shall be reasonably satisfactory to
Administrative Agent in form and substance; provided, with respect to any such
Person that is not a Wholly Owned Subsidiary of Borrower, for which consent or
approval of third parties is required for the delivery of such guaranty, such
Person shall not be required to deliver such guaranty, but shall use its
commercially reasonable best efforts, as determined by Administrative Agent, to
deliver such guaranty. Notwithstanding any provision contained herein, in no
event shall any Unrestricted Subsidiary be required to execute and deliver any
guaranty for, or in respect of, the Obligations, or any part thereof. Borrower
will cause each of its Subsidiaries required to deliver a guaranty pursuant to
this Section 6.9 to deliver to Administrative Agent, simultaneously with its
delivery of such a guaranty, written evidence satisfactory to Administrative
Agent that such Subsidiary has taken all corporate, limited liability company or
partnership action necessary to duly approve and authorize its execution,
delivery and performance of such guaranty. Borrower may at any time request the
release of one or more Guarantors from their guaranty of the Obligations, and
each such Guarantor shall be so released upon such request, provided, no Default
then exists and either (a) such Guarantor has no outstanding Indebtedness or
guaranties of Indebtedness (other than guaranties hereunder) or (b) the request
is in contemplation of the sale or disposition of such Subsidiary (including all
or substantially all of its assets). Administrative Agent is authorized to
execute and deliver to Borrower evidence of any such release, as reasonably
requested by, and at the expense of, Borrower.

ARTICLE VII—Negative Covenants

        To conform with the terms and conditions under which each Lender is
willing to have credit outstanding to Borrower and to induce each Lender to
enter into this Agreement and make the Loans, Borrower covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under
Section 10.1, have previously agreed otherwise:

        Section 7.1.    Subsidiary Indebtedness.    No Subsidiary of Borrower
will incur any Indebtedness other than:

        (a)   the Obligations;

        (b)   Guaranties by Guarantors of Indebtedness of any Restricted Person
(i) arising under the US/Canada Credit Agreement and the 364-Day Credit
Agreement, or (ii) if arising under any other agreement, the incurrence of which
did not result in a Default or an Event of Default;

29

--------------------------------------------------------------------------------




        (c)   Indebtedness of (i) PMC (Nova Scotia) Company and Plains Marketing
Canada, L.P. pursuant to the US/Canada Credit Agreement in an aggregate
principal amount not to exceed at any time outstanding $325,000,000, and
(ii) Plains Marketing pursuant to the Contango Credit Agreement in an aggregate
principal amount not to exceed at any time outstanding $300,000,000;

        (d)   Indebtedness of any Restricted Person owing to another Restricted
Person;

        (e)   Indebtedness of any Subsidiary described in clause (b) of the
definition of "Indebtedness" that is determinable but not yet earned; provided,
Borrower reasonably contemplates that such Indebtedness will be repaid from the
proceeds of one or more advances made by Borrower to such Subsidiary;

        (f)    Indebtedness of a Subsidiary acquired (including acquisition by
merger, consolidation or amalgamation) on or after the date hereof by a
Restricted Person, which Indebtedness was incurred by such Subsidiary before the
time of such acquisition, merger, consolidation or amalgamation, and was not
created in contemplation thereof; provided, that contemporaneously with such
acquisition, merger, consolidation or amalgamation, and so long as no adverse
tax and/or regulatory consequences are caused thereby, such Subsidiary shall be
a Guarantor subject to the provisions of Section 6.9; and

        (g)   Indebtedness not otherwise described in the foregoing clauses
(a) through (f) owing by any one or more Guarantors in an aggregate principal
amount not to exceed at any time outstanding the greater of (A) $100,000,000 and
(B) fifteen percent (15%) of Consolidated Tangible Net Worth.

        Section 7.2.    Limitation on Liens.    No Restricted Person will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires, except the following ("Permitted
Liens"):

        (a)   Liens securing (i) on a pari passu basis, both (x) the Obligations
and (y) the Liabilities of any Restricted Person arising under the US/Canada
Credit Agreement, and (ii) if required, any related interest hedge rate
agreements;

        (b)   Liens securing Indebtedness of Plains Marketing under the Contango
Credit Agreement at any one time outstanding not in excess of $300,000,000 on
(i) Petroleum Products subject to Cash and Carry Purchases financed pursuant to
the Contango Credit Agreement, (ii) hedging contracts covering such Petroleum
Products, (iii) contracts for the purchase or sale of such Petroleum Products
and accounts receivable arising therefrom, and (iv) all proceeds of the
foregoing;

        (c)   Liens imposed by any governmental authority for taxes, assessments
or charges not yet due or the validity of which is being contested in good faith
and by appropriate proceedings, if necessary, for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP;

        (d)   pledges or deposits of cash or securities under worker's
compensation, unemployment insurance or other social security legislation;

        (e)   carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlord's, or other like Liens (including without limitation, Liens on property
of any Restricted Person in the possession of storage facilities, pipelines or
barges) arising in the ordinary course of business for amounts which are not
more than 60 days past due or the validity of which is being contested in good
faith and, if necessary, by appropriate proceedings, and for which adequate
reserves are maintained on the books of any Restricted Person in accordance with
GAAP;

        (f)    Liens on cash and Cash Equivalents under or with respect to
accounts with brokers or counterparties with respect to hedging contracts
consisting of cash, commodities or futures contracts, options, securities,
instruments, and other like assets securing only hedging contracts;

30

--------------------------------------------------------------------------------




        (g)   deposits of cash or securities to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

        (h)   easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of real property or minor imperfections in title thereto which, in the
aggregate, are not material in amount, and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Restricted Person;

        (i)    Liens in respect of operating leases;

        (j)    Liens upon any property or assets directly or indirectly acquired
on or after the date hereof by a Restricted Person, each of which either
(i) existed on such property or asset before the time of its acquisition and was
not created in anticipation thereof, or (ii) was created solely for the purpose
of securing Indebtedness representing, or incurred to finance, refinance or
refund, the cost (including the cost of construction) of such property or asset;
provided that no such Lien shall extend to or cover any property or asset of a
Restricted Person other than the property or asset so acquired (or constructed);
and any extension, renewal, refinancing, refunding or replacement (or successive
extensions, renewals, refinancings, refundings or replacements), in whole or
part, of the foregoing, provided, however, that such Liens shall not cover or
secure any additional Indebtedness, obligations, property or asset;

        (k)   rights reserved to or vested in any governmental authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to revoke or terminate any such right, power, franchise,
grant, license or permit or to condemn or acquire by eminent domain or similar
process;

        (l)    rights reserved to or vested by Law in any governmental authority
to in any manner, control or regulate in any manner any of the properties of any
Restricted Person or the use thereof or the rights and interests of any
Restricted Person therein, in any manner under any and all Laws;

        (m)  rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;

        (n)   inchoate Liens in respect of pending litigation or with respect to
a judgment which has not resulted in an Event of Default under Section 8.1;

        (o)   Liens securing obligations in an aggregate principal amount not to
exceed at any time outstanding 10% of Borrower's Consolidated Tangible Net
Worth; and

        (p)   Liens related to the extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or in part, of clauses (a), (b) and (o) of this
Section 7.2; provided, however, that such Liens shall not cover or secure any
additional Indebtedness.

        Section 7.3.    Limitation on Mergers.    Except as expressly provided
in this section, no Significant Restricted Person (other than (i) a Guarantor
for whom a release has been requested pursuant to an event described in
clause (b) of Section 6.9 and otherwise is so released, or (ii) such other
Significant Restricted Person, other than Borrower, that is the subject of any
such event described in such clause (b) of Section 6.9) will (a) merge or
consolidate or amalgamate with any Person, or liquidate, wind up or dissolve or
(b) sell, transfer, lease, exchange or otherwise dispose of, in one transaction
or a series of related transactions, all or substantially all of its business or
property, whether now owned or hereafter acquired, to any Person; provided, any
such Significant Restricted Person, other than

31

--------------------------------------------------------------------------------




Borrower, may (A) merge into or consolidate or amalgamate with, and such
business and property may be disposed of to:

          (i)  any other Subsidiary of Borrower; provided, if such Significant
Restricted Person or such Subsidiary is a Guarantor, a Guarantor is the
surviving or transferee (as applicable) business entity,

         (ii)  Borrower, so long as Borrower is the surviving or transferee (as
applicable) business entity and after giving effect thereto, no Default exists,
or

        (iii)  any other Person pursuant or incidental to, or in connection
with, any contemporaneous or substantially contemporaneous acquisition, provided
that for purposes of this clause (iii) such merging, amalgamating, consolidating
or transferor Significant Restricted Person is not Borrower, Guarantor or a
Wholly Owned Subsidiary of Borrower, other than a Wholly Owned Subsidiary that
was formed, acquired or created solely for purposes of such acquisition or
otherwise conducted no operations and owned no assets, other than of an
inconsequential amount and

(B) dissolve, liquidate or wind up if such dissolution, liquidation and winding
up results from dispositions not prohibited by this Agreement.

        Section 7.4.    Limitation on New Businesses.    No Restricted Person
will materially or substantially engage directly or indirectly in any business
or conduct any operations other than (i) marketing, gathering, transporting (by
barge, pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, constructing pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes "qualifying income" under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, or
(iii) activities or services reasonably related or ancillary thereto including
entering into hedging obligations to support those businesses.

        Section 7.5.    Transactions with Affiliates.    No Restricted Person
will engage in any material transaction with any of its Affiliates except as
follows: (a) transactions among Borrower and its Subsidiaries or between
Subsidiaries of Borrower; (b) if and to the extent any of them constitute
transactions with Affiliates, transactions governed by the Crude Oil Marketing
Agreement among Plains Resources Inc., Plains Illinois Inc., Stocker Resources,
L.P., Arguello Inc., Calumet Florida Inc. (and successors of each) and Plains
Marketing dated November 23, 1998 or the Omnibus Agreement between Plains
Resources Inc., Borrower, Plains Marketing, Plains Pipeline and Plains All
American Inc. (and successors of each) dated November 23, 1998, as amended and
in effect; (c) any employment, equity award, equity option or equity
appreciation agreement or plan entered into by Borrower or any of its
Subsidiaries in the ordinary course of business of Borrower or such Subsidiary;
(d) transactions effected in accordance with the terms of agreements as in
effect on the closing date hereof; (e) customary compensation, indemnification
and other benefits made available to officers, directors or employees of
Borrower, any of its Subsidiaries or GP LLC, including reimbursement or
advancement of out-of-pocket expenses and provisions of officers' and directors'
liability insurance; (f) transactions as contemplated by Borrower's agreement of
limited partnership; and (g) transactions on terms which are no less favorable
to such Restricted Person than those which would have been obtainable at the
time in arm's-length transactions with Persons other than such Affiliates.

        Section 7.6.    Limitation on Distributions.    Borrower shall not
declare or pay any Distribution so long as any Default or Event of Default has
occurred and is continuing or would result therefrom.

        Section 7.7.    Restricted Contracts.    Except as expressly provided
for in the Loan Documents and as described in the Disclosure Schedule or
pursuant to a Restriction Exception, the substance of which, in detail
satisfactory to Administrative Agent, is promptly reported to Administrative
Agent, no Restricted Person will, directly or indirectly, enter into, create, or
otherwise allow to exist any contract or other consensual restriction on the
ability of any Subsidiary of Borrower to: (a) pay dividends or

32

--------------------------------------------------------------------------------




make other distributions to Borrower, (b) redeem equity interests held in it by
Borrower, (c) repay loans and other indebtedness owing by it to Borrower, or
(d) transfer any of its assets to Borrower.

        Section 7.8.    Debt Coverage Ratio.    At the end of any Fiscal
Quarter, the Debt Coverage Ratio will not be greater than the amount set forth
below for the applicable time set forth below:

    (i) During an Acquisition Period:   5.25 to 1.0
 
 
(ii) Other than an Acquisition Period:
 
4.50 to 1.0

As used herein, "Debt Coverage Ratio" means the ratio of (a) Consolidated Funded
Indebtedness to (b) Consolidated EBITDA, for the four Fiscal Quarter period (or
other period specified below) most recently ended prior to the date of
determination for which financial statements contemplated by Section 6.2(a) or
(b) are available to Borrower; provided, for purposes of this Section 7.8, if,
since the beginning of the four Fiscal Quarter period ending on the date for
which Consolidated EBITDA is determined, any Restricted Person shall have made
any asset disposition or acquisition, shall have consolidated or merged with or
into any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or disposition or acquisition
of any partial ownership interest in any other Person, Consolidated EBITDA shall
be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period; provided, with respect to any Person not constituting a Subsidiary of
Borrower, such pro forma calculation of Consolidated EBITDA, with respect to any
such Person, shall be limited to not more than 75% of (i) such Restricted
Person's ownership interest in such Person times (ii) the difference of such
Person's (A) Consolidated EBITDA minus (B) Interest Expense and capital
expenditures. Such pro forma calculations shall be determined (i) in good faith
by the chief financial officer of Borrower, and (ii) without giving effect to
any anticipated or proposed change in operations, revenues, expenses or other
items included in the computation of Consolidated EBITDA, except cost reductions
specifically identified at the time of disposition, acquisition, consolidation
or merger that are attributable to personnel reductions, non-recurring
maintenance and environmental costs and allocated corporate overhead.

        Section 7.9.    Interest Coverage Ratio.    The ratio of
(a) Consolidated EBITDA to (b) Interest Expense for each four Fiscal Quarter
period ending on or after the date hereof will not be less than 2.75 to 1.0.

        Section 7.10.    Unrestricted Subsidiaries.    So long as no Default or
Event of Default has occurred and is continuing, and after giving effect to such
designation, no Default or Event of Default would result therefrom, Borrower or
any Wholly Owned Subsidiary of Borrower may designate one or more Subsidiaries
that are not Guarantors (each such Subsidiary, and each of its Subsidiaries,
each an "Unrestricted Subsidiary"), which Unrestricted Subsidiaries shall be
subject to the following:

        (a)   No Unrestricted Subsidiary shall be deemed to be a "Restricted
Person" or a "Subsidiary" of Borrower for purposes of this Agreement or any
other Loan Document, and no Unrestricted Subsidiary shall be subject to or
included within the scope of any provision herein or in any other Loan Document,
including without limitation any representation, warranty, covenant or Event of
Default herein or in any other Loan Document, except as set forth in this
Section 7.10.

        (b)   No Restricted Person shall guarantee or otherwise become liable in
respect of any Indebtedness of, grant any Lien on any of its property to secure
any Indebtedness of or other obligation of, or provide any other form of credit
support to, any Unrestricted Subsidiary, and no Restricted Person shall enter
into any contract or agreement with any Unrestricted Subsidiary, except on terms
no less favorable to such Restricted Person, as applicable, than could be
obtained in a comparable arm's length transaction with a non-Affiliate of such
Restricted Person.

33

--------------------------------------------------------------------------------




        (c)   Borrower shall at all times maintain, as between Restricted
Persons and Unrestricted Subsidiaries, the separate existence of each
Unrestricted Subsidiary.

        (d)   Restricted Persons shall notify each Lender Party, not later than
five (5) Business Days after any executive officer of Restricted Persons has
knowledge of, any claim, including any claim under any Environmental Law, or any
notice of potential liability under any Environmental Law, asserted against any
Unrestricted Subsidiary or with respect to any Unrestricted Subsidiary's
properties that would be expected to result in a Material Adverse Change,
stating that such notice is being given pursuant to this Section 7.10.

        Borrower may designate any Unrestricted Subsidiary to become a
Restricted Person if a Default or Event of Default is not continuing, such
designation would not result in a Default or an Event of Default, and
immediately thereafter such Subsidiary has no outstanding Indebtedness.
Immediately thereafter, Borrower shall promptly notify the Administrative Agent
of such designation and provide to it an officer's certificate that such
designation was made in compliance with this Section 7.10.

        Section 7.11.    No Negative Pledges.    Except as described in the
Disclosure Schedule or pursuant to a Restriction Exception, the substance of
which, in detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, no Restricted Person will, directly or indirectly, enter
into, create, or consent to be bound to any contract or other consensual
restriction that restricts the ability of any Restricted Person to create or
maintain Liens on its assets in favor of Administrative Agent and Lenders to
secure, in whole or part, the Obligations.

ARTICLE VIII—Events of Default and Remedies

        Section 8.1.    Events of Default.    Each of the following events
constitutes an Event of Default under this Agreement:

        (a)   Borrower fails to pay the principal component of any Loan when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

        (b)   Any Restricted Person fails to pay any Obligation for which it is
contractually liable (other than the Obligations in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three Business Days after the same becomes
due;

        (c)   Any Restricted Person fails to duly observe, perform or comply
with any covenant, agreement or provision of Section 6.4 or Article VII;

        (d)   Any Restricted Person fails (other than as referred to in
subsections (a), (b) or (c) above) to duly observe, perform or comply with any
of its obligations under any covenant, agreement, condition or provision of any
Loan Document to which it is a party, and such failure remains unremedied for a
period of thirty (30) days after notice of such failure is given by
Administrative Agent to Borrower;

        (e)   Any representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Restricted Person in connection with any
Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made, or any Loan Document at any time
ceases to be valid, binding and enforceable as warranted in Section 5.5 for any
reason other than its release or subordination by Administrative Agent;

        (f)    Any Restricted Person shall default in the payment when due of
any principal of or interest on any of its other Indebtedness, or any net
hedging obligations in excess of $15,000,000 in the aggregate (other than such
Indebtedness or hedging obligations the validity of which is being contested in
good faith, by appropriate proceedings (if necessary) and for which adequate
reserves with respect thereto are maintained on the books of such Restricted
Person as required by GAAP), or any event

34

--------------------------------------------------------------------------------




specified in any note, agreement, indenture or other document evidencing or
relating to any such Indebtedness or hedging obligations shall occur for a
period beyond the applicable grace, cure extension, forbearance or other similar
period, if the effect of such event is to cause, or (with the giving of any
notice or the lapse of time or both) to permit the holder or holders of such
Indebtedness or hedging obligations (or a trustee or agent on behalf of such
holder or holders) to cause, as applicable, such Indebtedness to become due, or
to be prepaid in full (whether by redemption, purchase, offer to purchase or
otherwise), prior to its stated maturity, or an early termination event or
similar event to occur and such Restricted Person's related net hedging
obligations in excess of $15,000,000 to become due and payable;

        (g)   Either (i) any "accumulated funding deficiency" (as defined in
Section 412(a) of the Code) in excess of $5,000,000 exists with respect to any
ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan's benefit liabilities exceeds the
then current value of such ERISA Plan's assets available for the payment of such
benefit liabilities by more than $5,000,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer's proportionate share of such excess exceeds such amount);

        (h)   GP LLC, General Partner, or any Significant Restricted Person:

          (i)  has entered against it a judgment, decree or order for relief by
a Tribunal of competent jurisdiction in an involuntary proceeding commenced
under any applicable bankruptcy, insolvency or other similar Law of any
jurisdiction now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended, or has any such proceeding commenced against it,
in each case, which remains undismissed for a period of sixty days; or

         (ii)  commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect, including the federal
Bankruptcy Code, as from time to time amended; or applies for or consents to the
entry of an order for relief in an involuntary case under any such Law; or makes
a general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or

        (iii)  has entered against it the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty days after the making thereof, or
such appointment or taking possession is at any time consented to, requested by,
or acquiesced to by it; or

        (i)    Any Significant Restricted Person:

          (i)  has entered against it a final judgment for the payment of money
in excess of $15,000,000 (in each case not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is stayed or discharged
within thirty days after the date of entry thereof (or longer period for which a
stay of enforcement is allowed by applicable Law) or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

         (ii)  suffers a writ or warrant of attachment or any similar process to
be issued by any Tribunal against all or any substantial part of its assets, and
such writ or warrant of attachment or any similar process is not stayed or
released within sixty days after the entry or levy thereof (or longer period for
which a stay of enforcement is allowed by applicable Law) or after any stay is
vacated or set aside;

35

--------------------------------------------------------------------------------



        (j)    Any Change in Control occurs.

Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: all Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower
and each Restricted Person who at any time ratifies or approves this Agreement.
Upon any such acceleration, any obligation of any Lender to make any further
Loans shall be permanently terminated. During the continuance of any other Event
of Default, Administrative Agent at any time and from time to time may (and upon
written instructions from Majority Lenders, Administrative Agent shall), without
notice to Borrower or any other Restricted Person, do either or both of the
following: (1) terminate or suspend any obligation of Lenders to make Loans
hereunder, and (2) declare any or all of the Obligations immediately due and
payable, and all such Obligations shall thereupon be immediately due and
payable, without demand, presentment, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by Borrower and each Restricted
Person who at any time ratifies or approves this Agreement.

        Section 8.2.    Remedies.    If any Default shall occur and be
continuing, each Lender Party may protect and enforce its rights under the Loan
Documents by any appropriate proceedings, including proceedings for specific
performance of any covenant or agreement contained in any Loan Document, and
each Lender Party may enforce the payment of any Obligations due it or enforce
any other legal or equitable right which it may have. All rights, remedies and
powers conferred upon Lender Parties under the Loan Documents shall be deemed
cumulative and not exclusive of any other rights, remedies or powers available
under the Loan Documents or at Law or in equity.

ARTICLE IX—Administrative Agent

        Section 9.1.    Appointment and Authority.    Each Lender Party hereby
irrevocably authorizes Administrative Agent, and Administrative Agent hereby
undertakes, to receive payments of principal, interest and other amounts due
hereunder as specified herein and to take all other actions and to exercise such
powers under the Loan Documents as are specifically delegated to Administrative
Agent by the terms hereof or thereof, together with all other powers reasonably
incidental thereto. The relationship of Administrative Agent to the other Lender
Parties is only that of one commercial lender acting as administrative agent for
others, and nothing in the Loan Documents shall be construed to constitute
Administrative Agent a trustee or other fiduciary for any Lender Party or any
holder of any participation in a Note nor to impose on Administrative Agent
duties and obligations other than those expressly provided for in the Loan
Documents. With respect to any matters not expressly provided for in the Loan
Documents and any matters which the Loan Documents place within the discretion
of Administrative Agent, Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Lenders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Lender Parties in so acting or refraining from acting) upon the instructions of
Majority Lenders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is contrary to the
Loan Documents or to applicable Law. Upon receipt by Administrative Agent from
Borrower of any communication calling for action on the part of Lenders or upon
notice from Borrower or any Lender to Administrative Agent of any Default or
Event of Default, Administrative Agent shall promptly notify each other Lender
thereof.

        Section 9.2.    Exculpation, Administrative Agent's Reliance,
Etc.    Neither Administrative Agent nor any of its directors, officers, agents,
attorneys, or employees shall be liable for any action taken or

36

--------------------------------------------------------------------------------




omitted to be taken by any of them under or in connection with the Loan
Documents, INCLUDING THEIR NEGLIGENCE OF ANY KIND, except that each shall be
liable for its own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, Administrative Agent (a) may treat the payee of any
Note as the holder thereof until Administrative Agent receives written notice of
the assignment or transfer thereof in accordance with this Agreement, signed by
such payee and in form satisfactory to Administrative Agent; (b) may consult
with legal counsel (including counsel for Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any other Lender Party and shall not be responsible to any
other Lender Party for any statements, warranties or representations made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of the Loan Documents on the part of any Restricted Person or to
inspect the property (including the books and records) of any Restricted Person;
(e) shall not be responsible to any other Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of any
Loan Document or any instrument or document furnished in connection therewith;
(f) may rely upon the representations and warranties of each Restricted Person
or Lender Party in exercising its powers hereunder; and (g) shall incur no
liability under or in respect of the Loan Documents by acting upon any notice,
consent, certificate or other instrument or writing (including any facsimile,
telegram, cable or telex) believed by it to be genuine and signed or sent by the
proper Person or Persons.

        Section 9.3.    Credit Decisions.    Each Lender Party acknowledges that
it has, independently and without reliance upon any other Lender Party, made its
own analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

        Section 9.4.    INDEMNIFICATION.    EACH LENDER AGREES TO INDEMNIFY
ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY BORROWER WITHIN TEN
(10) DAYS AFTER DEMAND) FROM AND AGAINST SUCH LENDER'S PERCENTAGE SHARE OF ANY
AND ALL LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, PENALTIES, FINES,
ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS, COSTS, EXPENSES OR DISBURSEMENTS
(INCLUDING REASONABLE FEES OF ATTORNEYS, ACCOUNTANTS, EXPERTS AND ADVISORS) OF
ANY KIND OR NATURE WHATSOEVER (IN THIS SECTION COLLECTIVELY CALLED "LIABILITIES
AND COSTS") WHICH TO ANY EXTENT (IN WHOLE OR IN PART) MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST ADMINISTRATIVE AGENT GROWING OUT OF, RESULTING
FROM OR IN ANY OTHER WAY ASSOCIATED WITH THE LOAN DOCUMENTS AND THE TRANSACTIONS
AND EVENTS (INCLUDING THE ENFORCEMENT THEREOF) AT ANY TIME ASSOCIATED THEREWITH
OR CONTEMPLATED THEREIN AND BORROWER'S USE OF LOAN PROCEEDS (WHETHER ARISING IN
CONTRACT OR IN TORT OR OTHERWISE AND INCLUDING ANY VIOLATION OR NONCOMPLIANCE
WITH ANY ENVIRONMENTAL LAWS BY ANY PERSON OR ANY LIABILITIES OR DUTIES OF ANY
PERSON WITH RESPECT TO HAZARDOUS MATERIALS FOUND IN OR RELEASED INTO THE
ENVIRONMENT).

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ADMINISTRATIVE AGENT, provided only that no
Lender shall be obligated under this section to indemnify Administrative Agent
for that portion, if any, of any liabilities and costs which is proximately
caused by

37

--------------------------------------------------------------------------------




Administrative Agent's own individual gross negligence or willful misconduct, as
determined in a final judgment. Cumulative of the foregoing, each Lender agrees
to reimburse Administrative Agent promptly upon demand for such Lender's
Percentage Share of any costs and expenses to be paid to Administrative Agent by
Borrower under Section 10.4(a) to the extent that Administrative Agent is not
timely reimbursed for such expenses by Borrower as provided in such section. As
used in this section the term "Administrative Agent" shall refer not only to the
Persons designated as such in Section 1.1 but also to each director, officer,
agent, attorney, employee, representative and Affiliate of such Person.

        Section 9.5.    Rights as Lender.    In its capacity as a Lender,
Administrative Agent shall have the same rights and obligations as any Lender
and may exercise such rights as though it were not Administrative Agent.
Administrative Agent may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with any
Restricted Person or their Affiliates, all as if it were not Administrative
Agent hereunder and without any duty to account therefor to any other Lender.

        Section 9.6.    Sharing of Set-Offs and Other Payments.    Each Lender
Party agrees that if it shall, whether through the exercise of rights of
banker's lien, set off, or counterclaim against Borrower or otherwise, obtain
payment of a portion of the aggregate Obligations owed to it which, taking into
account all distributions made by Administrative Agent under Section 3.1, causes
such Lender Party to have received more than it would have received had such
payment been received by Administrative Agent and distributed pursuant to
Section 3.1, then (a) it shall be deemed to have simultaneously purchased and
shall be obligated to purchase interests in the Obligations as necessary to
cause all Lender Parties to share all payments as provided for in Section 3.1,
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that Administrative Agent and all Lender Parties share all
payments of Obligations as provided in Section 3.1; provided, however, that
nothing herein contained shall in any way affect the right of any Lender Party
to obtain payment (whether by exercise of rights of banker's lien, set-off or
counterclaim or otherwise) of indebtedness other than the Obligations. Borrower
expressly consents to the foregoing arrangements, subject to Section 10.9. If
all or any part of any funds transferred pursuant to this section is thereafter
recovered from the seller under this section which received the same, the
purchase provided for in this section shall be deemed to have been rescinded to
the extent of such recovery, together with interest, if any, if interest is
required pursuant to the order of a Tribunal to be paid on account of the
possession of such funds prior to such recovery.

        Section 9.7.    Investments.    Whenever Administrative Agent in good
faith determines that it is uncertain about how to distribute to Lender Parties
any funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.

        Section 9.8.    Benefit of Article IX.    The provisions of this Article
are intended solely for the benefit of Lender Parties, and no Restricted Person
shall be entitled to rely on any such provision or assert any such provision in
a claim or defense against any Lender (other than contained in Section 9.6 or
the right to reasonably approve a successor Administrative Agent under
Section 9.9). Lender Parties

38

--------------------------------------------------------------------------------




may waive or amend such provisions as they desire without any notice to or
consent of Borrower or any other Restricted Person.

        Section 9.9.    Resignation.    Administrative Agent may resign at any
time by giving written notice thereof to Lenders and Borrower. Each such notice
shall set forth the date of such resignation. Upon any such resignation Majority
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval of Borrower, unless a Default has occurred and is
continuing, which approval will not be unreasonably withheld. A successor must
be appointed for any retiring Administrative Agent, and such Administrative
Agent's resignation shall become effective when such successor accepts such
appointment. If, within thirty days after the date of the retiring
Administrative Agent's resignation, no successor Administrative Agent has been
appointed and has accepted such appointment, then the retiring Administrative
Agent may appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed to conduct a banking or trust business under the Laws
of the United States of America or of any state thereof. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent's resignation hereunder the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

        Section 9.10.    Other Agents.    Neither the Syndication Agent nor the
Documentation Agent ("Co-Agents"), in such capacities, shall have any duties or
responsibilities or incur any liabilities in such agency capacities (as opposed
to its capacity as a Lender) under or in connection with this Agreement or under
any of the other Loan Documents. The relationship between Borrower on the one
hand, and the Co-Agents and the Agents, on the other hand, shall be solely that
of borrower and lender. None of the Co-Agents shall have any fiduciary
responsibilities to Borrower or any of their respective Affiliates. None of the
Co-Agents undertakes any responsibility to Borrower or any of their respective
Affiliates to review or inform any such Person of any matter in connection with
any phase of such Person's or such Affiliate's business or operations.

ARTICLE X—Miscellaneous

        Section 10.1.    Waivers and Amendments; Acknowledgments.    

        (a)   Waivers and Amendments.    No failure or delay (whether by course
of conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy. No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing. This Agreement and the other Loan
Documents set forth the entire understanding between the parties hereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no waiver, consent, release, modification or amendment of or
supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Administrative
Agent, by Administrative Agent, and (iii) if such party is a Lender, by such
Lender or by Administrative Agent on behalf of Lenders with the written consent
of Majority Lenders (which consent has already been given as to the termination
of the Loan Documents as provided in Section 10.10). Notwithstanding the
foregoing or anything to the contrary herein, Administrative Agent shall not,

39

--------------------------------------------------------------------------------



without the prior consent of each individual Lender, execute and deliver on
behalf of such Lender any waiver or amendment which would: (1) waive any of the
conditions specified in Article IV (provided that Administrative Agent may in
its discretion withdraw any request it has made under Section 4.1(i)),
(2) increase the maximum amount which such Lender is committed hereunder to
lend, or extend the termination date of such Lender's commitment to lend,
(3) reduce any fees payable to such Lender hereunder, or the principal of, or
interest on, such Lender's Note, (4) change any date fixed for any payment of
any such fees, principal or interest, or change Section 9.6 in a manner that
would alter pro rata sharing of payments required thereby, (5) amend the
definition herein of "Majority Lenders" or otherwise change the Percentage
Shares which are required for Administrative Agent, Lenders or any of them to
take any particular action under the Loan Documents, or (6) except as expressly
provided herein or in any other Loan Document, release (i) Borrower from its
obligation to pay such Lender's Note, (ii) any Guarantor from its guaranty of
such payment or (iii) any Restricted Person from the negative pledge covenant
set forth in Section 7.11 hereof.

        (b)   Acknowledgments and Admissions.    Borrower hereby represents,
warrants, acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, (iii) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender Party, on the other hand, is
and shall be solely that of debtor and creditor, respectively, and (iv) no
partnership or joint venture exists with respect to the Loan Documents between
any Restricted Person and any Lender Party.

        (c)   Representation by Lenders.    Each Lender hereby represents that
it will acquire its Notes for its own account in the ordinary course of its
commercial lending or investing business; however, the disposition of such
Lender's property shall at all times be and remain within its control and, in
particular and without limitation, such Lender may sell or otherwise transfer
its Note, any participation interest or other interest in its Note, or any of
its other rights and obligations under the Loan Documents subject to compliance
with Sections 10.5(b) through (f), inclusive, and applicable Law.

        (d)   JOINT ACKNOWLEDGMENT.    THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

        THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

        Section 10.2.    Survival of Agreements; Cumulative Nature.    All of
Restricted Persons' various representations, warranties, covenants and
agreements in the Loan Documents shall survive the execution and delivery of
this Agreement and the other Loan Documents and the performance hereof and
thereof, including the making or granting of the Loans and the delivery of the
Notes and the other Loan Documents, and shall further survive until all of the
Obligations are paid in full to each Lender Party and all of Lender Parties'
obligations to Borrower are terminated. The rights, powers, and privileges
granted to Lender Parties in the Loan Documents, are cumulative, and, except for
expressly specified waivers and consents, no Loan Document shall be construed in
the context of another to diminish, nullify, or otherwise reduce the benefit to
any Lender Party of any such right, power or privilege.

        Section 10.3.    Notices.    All notices, requests, consents, demands
and other communications required or permitted under any Loan Document shall be
in writing, unless otherwise specifically provided in such Loan Document
(provided that Administrative Agent may give telephonic notices to the other
Lender Parties), and shall be deemed sufficiently given or furnished if
delivered by personal

40

--------------------------------------------------------------------------------




delivery, by facsimile or other electronic transmission, by delivery service
with proof of delivery, or by registered or certified United States mail,
postage prepaid, to Borrower and Restricted Persons at the address of Borrower
specified on the signature pages hereto and to each Lender Party at its address
specified on the signature pages hereto (unless changed by similar notice in
writing given by the particular Person whose address is to be changed). Any such
notice or communication shall be deemed to have been given (a) in the case of
personal delivery or delivery service, as of the date of first attempted
delivery during normal business hours at the address provided herein, (b) in the
case of facsimile or other electronic transmission, upon receipt, or (c) in the
case of registered or certified United States mail, three days after deposit in
the mail; provided, however, that no Borrowing Notice or Continuation/Conversion
Notice shall become effective until actually received by Administrative Agent.

        Section 10.4.    Payment of Expenses; Indemnity.    

        (a)   Payment of Expenses.    Whether or not the transactions
contemplated by this Agreement are consummated, Borrower will promptly (and in
any event, within 30 days after any invoice or other statement or notice) pay:
(i) all transfer, stamp, mortgage, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any of the other Loan Documents or any other
document referred to herein or therein, (ii) all reasonable costs and expenses
incurred by or on behalf of Administrative Agent (including attorneys' fees,
consultants' fees and engineering fees, travel costs and miscellaneous expenses)
in connection with (1) the negotiation, preparation, execution and delivery of
the Loan Documents, and any and all consents, waivers or other documents or
instruments relating thereto, (2) the filing, recording, refiling and
re-recording of any Loan Documents and any other documents or instruments or
further assurances required to be filed or recorded or refiled or re-recorded by
the terms of any Loan Document, (3) the borrowings hereunder and other action
reasonably required in the course of administration hereof, (4) monitoring or
confirming (or preparation or negotiation of any document related to) Borrower's
compliance with any covenants or conditions contained in this Agreement or in
any Loan Document, and (iii) all reasonable costs and expenses incurred by or on
behalf of any Lender Party (including attorneys' fees, consultants' fees and
accounting fees) in connection with the defense or enforcement of any of the
Loan Documents (including this section) or the defense of any Lender Party's
exercise of its rights thereunder. In addition to the foregoing, until all
Obligations have been paid in full, Borrower will also pay or reimburse
Administrative Agent for all reasonable out-of-pocket costs and expenses of
Administrative Agent or its agents or employees in connection with the
continuing administration of the Loans and the related due diligence of
Administrative Agent, including travel and miscellaneous expenses and fees and
expenses of Administrative Agent's outside counsel and consultants engaged in
connection with the Loan Documents.

        (b)   Indemnity.    Borrower agrees to indemnify each Lender Party, upon
demand, from and against any and all liabilities, obligations, claims, losses,
damages, penalties, fines, actions, judgments, suits, settlements, costs,
expenses or disbursements (including reasonable fees of attorneys, accountants,
experts and advisors) of any kind or nature whatsoever (in this section
collectively called "liabilities and costs") which to any extent (in whole or in
part) may be imposed on, incurred by, or asserted against such Lender Party
growing out of, resulting from or in any other way associated with the Loan
Documents and the transactions and events (including the enforcement or defense
thereof) at any time associated therewith or contemplated therein and Borrower's
use of Loan proceeds (whether arising in contract or in tort or otherwise and
including any violation or noncompliance with any Environmental Laws by any
Lender Party or any other Person or any liabilities or duties of any Lender
Party or any other Person with respect to Hazardous Materials found in or
released into the environment).

41

--------------------------------------------------------------------------------






THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, provided only that no Lender
Party shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment. If any Person (including Borrower or any of its Affiliates) ever
alleges such gross negligence or willful misconduct by any Lender Party, the
indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct. As used in this section the
term "Lender Party" shall refer not only to each Person designated as such in
Section 1.1 but also to each director, officer, trustee, agent, attorney,
employee, representative and Affiliate of such Persons.

        (c)   Interest.    Borrower hereby promises to each Lender Party
interest at the Default Rate on all Obligations to pay fees or to reimburse or
indemnify any Lender Party which Borrower has promised to pay to such Lender
Party pursuant to this Section 10.4 and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

        Section 10.5.    Joint and Several Liability; Parties in Interest;
Assignments; Replacement Notes.    

        (a)   All Obligations which are incurred by two or more Restricted
Persons shall be their joint and several obligations and liabilities of such
Restricted Persons. All grants, covenants and agreements contained in the Loan
Documents shall bind and inure to the benefit of the parties thereto and their
respective successors and permitted assigns; provided, however, that no
Restricted Person may assign or transfer any of its rights or delegate any of
its duties or obligations under any Loan Document without the prior consent of
all Lenders. Neither Borrower nor any Affiliates of Borrower shall directly or
indirectly purchase or otherwise retire any Obligations owed to any Lender nor
will any Lender accept any offer to do so, unless each Lender shall have
received substantially the same offer with respect to the same Percentage Share
of the Obligations owed to it. If Borrower or any Affiliate of Borrower at any
time purchases some but less than all of the Obligations owed to all Lender
Parties, such purchaser shall not be entitled to any rights of any Lender under
the Loan Documents unless and until Borrower or its Affiliates have purchased
all of the Obligations.

        (b)   No Lender shall sell any participation interest in its commitment
hereunder or any of its rights under its Loans or under the Loan Documents to
any Person unless the agreement between such Lender and such participant at all
times provides: (i) that such participation exists only as a result of the
agreement between such participant and such Lender and that such transfer does
not give such participant any right to vote as a Lender or any other direct
claims or rights against any Person other than such Lender, (ii) that such
participant is not entitled to payment from any Restricted Person under Sections
3.2 through 3.6 of amounts in excess of those payable to such Lender under such
sections (determined without regard to the sale of such participation), and
(iii) unless such participant is an Affiliate of such Lender, that such
participant shall not be entitled to require such Lender to take any action
under any Loan Document or to obtain the consent of such participant prior to
taking any action under any Loan Document, except for actions which would
require the consent of all Lenders under subsection (a) of Section 10.1. No
Lender selling such a participation shall, as between the other parties hereto
and such Lender, be relieved of any of its obligations hereunder as a result of
the sale of such participation. Each Lender which sells any such participation
to any Person (other than an Affiliate of such Lender) shall give prompt notice
thereof to Administrative Agent and Borrower; provided, however, that no
liability shall arise if any such Lender fails to give such notice to Borrower.

        (c)   Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights under its Loans or

42

--------------------------------------------------------------------------------




under the Loan Documents, except for assignments to an Eligible Transferee or,
subject to the provisions of subsection (g) below, to an affiliate, and then
only if such assignment is made in accordance with the following requirements:

          (i)  In the case of an assignment by a Lender of less than all of its
Loans and Commitment, each such assignment shall apply to a consistent
percentage of all Loans owing to the assignor Lender hereunder and to the same
percentage of the unused portion of the assignor Lender's Commitment, so that
after such assignment is made both the assignee Lender and the assignor Lender
shall have a fixed (and not a varying) Percentage Share in its Loans and be
committed to make that Percentage Share of all future Loans, and the Percentage
Share of such Commitment of each of the assignor and assignee shall equal or
exceed $5,000,000.

         (ii)  The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the "Register" (as
defined below in this section), an Assignment and Acceptance in the form of
Exhibit F, appropriately completed, together with the Note subject to such
assignment and a processing fee payable by such assignor Lender (and not at
Borrower's expense) to Administrative Agent of $3,500. Upon such execution,
delivery, and payment and upon the satisfaction of the conditions set out in
such Assignment and Acceptance, then (i) Borrower shall issue new Notes to such
assignor and assignee upon return of the old Notes to Borrower, and (ii) as of
the "Settlement Date" specified in such Assignment and Acceptance the assignee
thereunder shall be a party hereto and a Lender hereunder and Administrative
Agent shall thereupon deliver to Borrower and each Lender a revised Schedule 1
hereto showing the revised Percentage Shares and total Percentage Shares of such
assignor Lender and such assignee Lender and the revised Percentage Shares and
total Percentage Shares of all other Lenders.

        (iii)  Each assignee Lender which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, shall (to the extent it has not already done so) provide
Administrative Agent and Borrower with the "Prescribed Forms" referred to in
Section 3.7(d).

        (d)   Any Lender may at any time pledge all or any portion of its Loan
and Note (and related rights under the Loan Documents including any portion of
its Note) to any of the twelve (12) Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such pledge or
enforcement thereof shall release any such Lender from its obligations under any
of the Loan Documents; provided that all related costs, fees and expenses in
connection with any such pledge shall be for the sole account of such Lender.

        (e)   By executing and delivering an Assignment and Acceptance, each
assignee Lender thereunder will be confirming to and agreeing with Borrower,
Administrative Agent and each other Lender Party that such assignee understands
and agrees to the terms hereof, including Article IX hereof.

        (f)    Administrative Agent shall maintain a copy of each Assignment and
Acceptance and a register for the recordation of the names and addresses of
Lenders and the Percentage Shares of, and principal amount of the Loans owing
to, each Lender from time to time (in this section called the "Register"). The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party may treat each Person whose name is recorded
in the Register as a Lender Party hereunder for all purposes. The Register shall
be available for inspection by Borrower or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.

        (g)   Any Lender may assign or transfer its commitment or its rights
under its Loans or under the Loan Documents to (i) any Affiliate that is
wholly-owned direct or indirect subsidiary of such Lender or of any Person that
wholly owns, directly or indirectly, such Lender, or (ii) if such Lender is a
fund that makes or invests in bank loans, any other fund that makes or invests
in bank loans and is advised

43

--------------------------------------------------------------------------------




or managed by (A) the same investment advisor as any Lender or (B) any Affiliate
of such investment advisor that is a wholly-owned direct or indirect subsidiary
of any Person that wholly owns, directly or indirectly, such investment advisor,
subject to the following additional conditions (x), (y) and (z), with respect to
assignments pursuant to clause (i) above, and subject to the following
additional conditions (y) and (z) with respect to assignments pursuant to
clause (ii) above:

         (x)  any right of such Lender assignor and such assignee to vote as a
Lender, or any other direct claims or rights against any other Persons, shall be
uniformly exercised by both such assignor and assignee or pursued in the manner
that such Lender assignor would have so exercised such vote, claim or right if
it had not made such assignment or transfer;

         (y)  such assignee shall not be entitled to payment from any Restricted
Person under Sections 3.2 through 3.7 of amounts in excess of those payable to
such Lender assignor under such sections (determined without regard to such
assignment or transfer); and

         (z)  if such Lender assignor is a Lender that assigns or transfers to
such assignee any of such Lender Commitment, assignee may become primarily
liable for such Commitment, but such assignment or transfer shall not relieve or
release such Lender from such Commitment.

        (h)   Upon receipt of an affidavit reasonably satisfactory to Borrower
of an officer of any Lender as to the loss, theft, destruction or mutilation of
its Note which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of such Note, Borrower will
execute and deliver, in lieu thereof, a replacement Note in the same principal
amount thereof and otherwise of like tenor.

        Section 10.6.    Confidentiality.    Each Lender Party agrees (on behalf
of itself and each of its Affiliates, and each of its and their directors,
officers, agents, attorneys, employees, and representatives) that it (and each
of them) will take all reasonable steps to keep confidential any non-public
information supplied to it by or at the direction of any Restricted Person so
identified when delivered, provided, however, that this restriction shall not
apply to (a) information which has at the time in question entered the public
domain, other than as a result of a breach of this Section 10.6, (b) information
which is required to be disclosed by Law (whether valid or invalid) of any
Tribunal, (c) any disclosure to any Lender Party's Affiliates, auditors,
attorneys or agents (provided each such Person first agrees to hold such
information in confidence on the terms provided in this Section 10.6), (d) any
disclosure to any other Lender Party or to any purchaser or prospective
purchaser of participations or other interests in any Loan or Loan Document
(provided each such Person first agrees to hold such information in confidence
on the terms provided in this section), or (e) any disclosure in the course of
enforcing its rights and remedies during the existence of an Event of Default.

        Section 10.7.    Governing Law; Submission to Process.    EXCEPT TO THE
EXTENT THAT THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED IN A LOAN
DOCUMENT, THE LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS
OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW. BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST BORROWER
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OF THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS LENDER PARTIES MAY ELECT, AND,
BY EXECUTION AND DELIVERY HEREOF, BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND
IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH BORROWER AGREES THAT SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY
TO THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY OR TO DISMISS ANY ACTION OR
PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON CONVENIENS. IN
FURTHERANCE OF THE FOREGOING, BORROWER HEREBY IRREVOCABLY DESIGNATES AND
APPOINTS

44

--------------------------------------------------------------------------------




CORPORATION SERVICE COMPANY, 80 STATE STREET, ALBANY, NEW YORK 12207, AS AGENT
OF BORROWER TO RECEIVE SERVICE OF ALL PROCESS BROUGHT AGAINST BORROWER WITH
RESPECT TO ANY SUCH PROCEEDING IN ANY SUCH COURT IN NEW YORK, SUCH SERVICE BEING
HEREBY ACKNOWLEDGED BY BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT. COPIES OF ANY SUCH PROCESS SO SERVED SHALL ALSO, IF PERMITTED BY LAW,
BE SENT BY REGISTERED MAIL TO BORROWER AT ITS ADDRESS SET FORTH BELOW, BUT THE
FAILURE OF BORROWER TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE
SERVICE OF SUCH PROCESS AS AFORESAID. BORROWER SHALL FURNISH TO LENDER PARTIES A
CONSENT OF CORPORATION SERVICE COMPANY AGREEING TO ACT HEREUNDER PRIOR TO THE
EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER PARTIES TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT OF LENDER PARTIES TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. IF FOR ANY REASON CORPORATION SERVICE COMPANY
SHALL RESIGN OR OTHERWISE CEASE TO ACT AS BORROWER'S AGENT, BORROWER HEREBY
IRREVOCABLY AGREES TO (A) IMMEDIATELY DESIGNATE AND APPOINT A NEW AGENT
ACCEPTABLE TO ADMINISTRATIVE AGENT TO SERVE IN SUCH CAPACITY AND, IN SUCH EVENT,
SUCH NEW AGENT SHALL BE DEEMED TO BE SUBSTITUTED FOR CORPORATION SERVICE COMPANY
FOR ALL PURPOSES HEREOF AND (B) PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE
WRITTEN CONSENT (IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF
SUCH NEW AGENT AGREEING TO SERVE IN SUCH CAPACITY.

        Section 10.8.    Limitation on Interest.    Lender Parties, Restricted
Persons and any other parties to the Loan Documents intend to contract in strict
compliance with applicable usury Law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained in the Loan Documents shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be contracted for, charged, or received
by applicable Law from time to time in effect. Neither any Restricted Person nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. Lender Parties expressly disavow any
intention to contract for, charge, or receive excessive unearned interest or
finance charges in the event the maturity of any Obligation is accelerated. If
(a) the maturity of any Obligation is accelerated for any reason, (b) any
Obligation is prepaid and as a result any amounts held to constitute interest
are determined to be in excess of the legal maximum, or (c) any Lender or any
other holder of any or all of the Obligations shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Obligations to an amount in excess of that
permitted to be contracted for, charged or received by applicable Law then in
effect, then all sums determined to constitute interest in excess of such legal
limit shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at such Lender's or holder's option,
promptly returned to Borrower or other payor thereof upon such determination. In
determining whether or not the interest paid or payable, under any specific
circumstance, exceeds the maximum amount permitted under applicable Law, Lender
Parties and Restricted Persons (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, (i) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(ii) exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Obligations in accordance
with the amounts outstanding from time to time thereunder and the maximum legal
rate of interest from time to time in effect under applicable Law in order to
lawfully charge the maximum amount of interest permitted under applicable Law.
In the event applicable Law provides for an interest ceiling under Chapter 303
of the Texas Finance Code (the "Texas Finance Code") as amended, to the extent
that the Texas

45

--------------------------------------------------------------------------------




Finance Code is mandatorily applicable to any Lender, for that day, the ceiling
shall be the "weekly ceiling" as defined in the Texas Finance Code, provided
that if any applicable Law permits greater interest, the Law permitting the
greatest interest shall apply. In no event shall Chapter 346 of the Texas
Finance Code apply to this Agreement or any other Loan Document, or any
transactions or loan arrangement provided or contemplated hereby or thereby.

        Section 10.9.    Right of Offset.    At any time and from time to time
during the continuance of any Event of Default, each Lender is hereby authorized
to offset against the Obligations then due and payable (without notice to any
Restricted Person), (a) any and all moneys, securities or other property (and
the proceeds therefrom) of such Restricted Person now or hereafter held or
received by or in transit to any Lender from or for the account of such
Restricted Person, whether for safekeeping, custody, pledge, transmission,
collection or otherwise, (b) any and all deposits (general or special, time or
demand, provisional or final) of such Restricted Person with any Lender, and
(c) any other credits and claims of such Restricted Person at any time existing
against any Lender, including claims under certificates of deposit.

        Section 10.10.    Termination; Limited Survival.    In its sole and
absolute discretion Borrower may at any time that no Obligations are owing or
outstanding elect in a written notice delivered to Administrative Agent to
terminate this Agreement. Upon receipt by Administrative Agent of such a notice,
if no Obligations are then owing or outstanding this Agreement and all other
Loan Documents shall thereupon be terminated and the parties thereto released
from all prospective obligations thereunder. Notwithstanding the foregoing or
anything herein to the contrary, any waivers or admissions made by any
Restricted Person in any Loan Document, any Obligations under Sections 3.2
through 3.6, and any obligations which any Person may have to indemnify or
compensate any Lender Party shall survive any termination of this Agreement or
any other Loan Document. At the request and expense of Borrower, Administrative
Agent shall prepare and execute all necessary instruments to reflect and effect
such termination of the Loan Documents. Administrative Agent is hereby
authorized to execute all such instruments on behalf of all Lenders, without the
joinder of or further action by any Lender.

        Section 10.11.    Severability.    If any term or provision of any Loan
Document shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

        Section 10.12.    Counterparts.    This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Agreement.

        Section 10.13.    Waiver of Jury Trial, Punitive Damages,
etc.    RESTRICTED PERSONS AND LENDER PARTIES MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR LENDERS TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND MAKE THE LOANS. BORROWER AND EACH LENDER PARTY HEREBY FURTHER
(A) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY "SPECIAL DAMAGES," AS
DEFINED BELOW, (B) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (C) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION. AS

46

--------------------------------------------------------------------------------




USED IN THIS SECTION, "SPECIAL DAMAGES" INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

47

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement is executed as of the date first
written above.

Borrower:   PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
PLAINS AAP, L.P.,
its general partner
 
 
By:
PLAINS ALL AMERICAN GP LLC,
its general partner
 
 
By:
/s/  AL SWANSON      

--------------------------------------------------------------------------------

Al Swanson, Vice President and Treasurer
Address for Borrower and Guarantors:
 
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Al Swanson
Telephone: (713) 646-4455
Fax: (713) 646-4564
Website: www.paalp.com

48

--------------------------------------------------------------------------------




 
 
BANK ONE, NA,
Administrative Agent and a Lender
 
 
By:
/s/  CHARLES KINGSWELL-SMITH      

--------------------------------------------------------------------------------

Charles Kingswell-Smith
Managing Director
 
 
FLEET NATIONAL BANK,
Syndication Agent and a Lender
 
 
By:
/s/  TERRENCE RONAN      

--------------------------------------------------------------------------------

Terrence Ronan, Managing Director
 
 
WACHOVIA BANK,
NATIONAL ASSOCIATION,
Documentation Agent and a Lender
 
 
By:
/s/  DAVID HUMPHREYS      

--------------------------------------------------------------------------------

David Humphreys, Director

49

--------------------------------------------------------------------------------



SCHEDULE 1

LENDER SCHEDULE

Lender


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Percentage
Share(1)

--------------------------------------------------------------------------------

  Bank One, NA   $ 66,666,666.67   33.333333 % Fleet National Bank   $
66,666,666.67   33.333333 % Wachovia Bank, National Association   $
66,666,666.66   33.333333 %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  TOTALS   $ 200,000,000.00   100.000000 %

(1)Rounded to six decimal places

--------------------------------------------------------------------------------



LENDER INFORMATION

Lender


--------------------------------------------------------------------------------

  Contact

--------------------------------------------------------------------------------

  Domestic Lending Office

--------------------------------------------------------------------------------

  LIBOR Lending Office

--------------------------------------------------------------------------------

Bank One, NA   910 Travis
Houston, Texas 77002
Attn: Charles Kingswell-Smith
Phone: 713-751-7803
Fax: 713-751-3544   910 Travis
Houston, Texas 77002   910 Travis
Houston, Texas 77002
Fleet National Bank
 
100 Federal Street
Energy & Utilities
MADE 10009H
Boston, Massachusetts 02110
Attn: Terrence Ronan
Phone: 617-434-5472
Fax: 617-434-3652
 
100 Federal Street
Boston, Massachusetts 02110
 
100 Federal Street
Boston, Massachusetts 02110
Wachovia Bank
National Association
 
1001 Fannin, Suite 2255
Houston, Texas 77002
Attn: David Humphreys
Phone: 713-650-9843
Fax: 713-650-6354
 
1001 Fannin, Suite 2255
Houston, Texas 77002
 
1001 Fannin, Suite 2255
Houston, Texas 77002

--------------------------------------------------------------------------------



SCHEDULE 3

PRICING GRID

Applicable
Rating Level

--------------------------------------------------------------------------------

  Applicable Margin
Base Rate Loans

--------------------------------------------------------------------------------

  Applicable Margin
LIBOR Loans

--------------------------------------------------------------------------------

  Commitment
Fee Rate

--------------------------------------------------------------------------------

  Level I   0.000 % 0.625 % 0.125 % Level II   0.000 % 0.750 % 0.175 % Level III
  0.000 % 1.000 % 0.200 % Level IV   0.000 % 1.250 % 0.225 %

During any Acquisition Period, the Applicable Margin as set forth above shall be
increased by (i) 0.125% per annum for Level I, and (ii) 0.25% per annum for
Level II, Level III, and Level IV.

In addition to the foregoing, on and after the Conversion Date, the Applicable
Margin as set forth above shall be increased by (i) 0.250% per annum if any PAA
Debt Rating from any Rating Agency is included in any of Level I, Level II or
Level III, and (ii) 0.500% per annum if no PAA Debt Rating from any Rating
Agency is included in any of Level I, Level II or Level III.

--------------------------------------------------------------------------------



EXHIBIT A

NOTE

$                     New York, New York               , 200    

        FOR VALUE RECEIVED, the undersigned, Plains All American Pipeline, L.P.,
a Delaware limited partnership (herein called "Borrower"), hereby promises to
pay to the order of                        (herein called "Lender"), the
principal sum of                         ($                        ), or, if
greater or less, the aggregate unpaid principal amount of the Loans made under
this Note by Lender to Borrower pursuant to the terms of the Credit Agreement
(as hereinafter defined), together with interest on the unpaid principal balance
thereof as hereinafter set forth, both principal and interest payable as herein
provided in lawful money of the United States of America at the offices of
Administrative Agent under the Credit Agreement, as from time to time may be
designated by the holder of this Note.

        This Note (a) is issued and delivered under that certain Interim 364-Day
Credit Agreement dated April 1, 2004 among Borrower, Bank One, NA, as
Administrative Agent, and the lenders (including Lender) referred to therein
(herein, as from time to time supplemented, amended or restated, called the
"Credit Agreement"), and is a "Note" as defined therein, (b) is subject to the
terms and provisions of the Credit Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events, and (c) is guaranteed by and entitled to
the benefits of certain guaranties (as identified in the Credit Agreement).
Payments on this Note shall be made and applied as provided herein and in the
Credit Agreement. Reference is hereby made to the Credit Agreement for a
description of certain rights, limitations of rights, obligations and duties of
the parties hereto and for the meanings assigned to terms used and not defined
herein and to the guaranties for a description of the nature and extent of the
guarantee thereby provided and the rights of the parties thereto.

        The principal amount of this Note shall bear interest and shall be due
and payable from time to time as provided in the Credit Agreement with the
remaining unpaid principal balance of this Note being due and payable in full on
or before the Maturity Date. Accrued and unpaid interest hereon shall be due and
payable on each Interest Payment Date as provided in the Credit Agreement and on
the Maturity Date.

        Notwithstanding the foregoing paragraph and all other provisions of this
Note, in no event shall the interest payable hereon, whether before or after
maturity, exceed the maximum interest which, under applicable Law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Credit Agreement which more fully set out the limitations on how interest
accrues hereon.

        If this Note is placed in the hands of an attorney for collection after
default, or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

        Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

1

--------------------------------------------------------------------------------




        THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY APPLICABLE
FEDERAL LAW.

    PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
PLAINS AAP, L.P.,
its general partner
 
 
By:
PLAINS ALL AMERICAN GP LLC,
its general partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------



EXHIBIT B

BORROWING NOTICE

        Reference is made to that certain Interim 364-Day Credit Agreement dated
April 1, 2004 among Plains All American Pipeline, L.P. ("Borrower"), Bank One,
NA, as Administrative Agent, and certain financial institutions ("Lenders").
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement. Pursuant to the terms of the Agreement, Borrower hereby
requests Lenders to make Loans to Borrower in the aggregate principal amount of
$                                           and
specifies                        ,             , as the date Borrower desires
for Lenders to make such Loans and for Administrative Agent to deliver to
Borrower the proceeds thereof.

Type of Loan: [LIBOR Loans] [Base Rate Loans]

Length of Interest Rate for LIBOR Loan (1, 2, 3, 6 or 9 months): _____________

        To induce Lenders to make such Loans, Borrower hereby represents,
warrants, acknowledges, and agrees to and with Administrative Agent and each
Lender that:

        (a)   The officer or authorized agent of GP LLC signing this instrument
is the duly elected, qualified and acting officer or authorized agent of GP LLC
as indicated below such officer's or authorized agent's signature hereto having
all necessary authority to act for the Borrower.

        (b)   The representations and warranties of each Restricted Person set
forth in the Agreement and the other Loan Documents are true and correct on and
as of the date hereof (except to the extent that such representation or warranty
was made as of a specific date, or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each such case,
such other date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.

        (c)   There does not exist on the date hereof any condition or event
which constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby. Borrower will use the Loans
hereby requested in compliance with Section 2.4 of the Agreement.

        (d)   The aggregate outstanding principal amount of the Loans, after the
making of the Loans requested hereby, will not be in excess of the Commitment on
the date requested for the making of such Loans.

        (e)   The Loan Documents have not been modified, amended or supplemented
by any Restricted Person pursuant to any unwritten representations or promises,
by any course of dealing, or by any other means not provided for in
Section 10.1(a) of the Agreement. The Agreement and the other Loan Documents are
hereby ratified, approved, and confirmed in all respects.

        The officer or authorized agent of GP LLC signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of General Partner
and Borrower are true, correct and complete in all material respects.

1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this instrument is executed as
of                        ,             .

    PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
PLAINS AAP, L.P.,
its general partner
 
 
By:
PLAINS ALL AMERICAN GP LLC
its general partner
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------



EXHIBIT C

CONTINUATION/CONVERSION NOTICE

        Reference is made to that certain Interim 364-Day Credit Agreement dated
April 1, 2004 among Plains All American Pipeline, L.P. ("Borrower"), Bank One,
NA, as Administrative Agent, and certain financial institutions ("Lenders").
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

        Borrower hereby requests a conversion or continuation of existing Loans
into a new Borrowing pursuant to Section 2.3 of the Agreement as follows:

        Existing Borrowing(s) of Loans to be Continued or Converted:

    $                   of LIBOR Loans with Interest Period ending             
             
$                   of Base Rate Loans
 
 
 
 
   
Aggregate amount of new Borrowing:
 
$
                          
 
   
Type of Loans in new Borrowing:
 
 
                          
 
   
Date of Continuation or Conversion:
 
 
                          
 
   
Length of Interest Period for LIBOR Loans
(1, 2, 3, 6, or 9 months):
 
 
             months
 
 

        General Partner hereby represents, warrants, acknowledges, and agrees to
and with each Lender that:

        (a)   The officer or authorized agent of GP LLC signing this instrument
is the duly elected, qualified and acting officer or authorized agent of GP LLC
as indicated below such officer's or authorized agent's signature hereto having
all necessary authority to act for the Borrower.

        (b)   There does not exist on the date hereof any condition or event
which constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby.

        (c)   The Loan Documents have not been modified, amended or supplemented
by any Restricted Person pursuant to any unwritten representations or promises,
by any course of dealing, or by any other means not provided for in
Section 10.1(a) of the Agreement. The Agreement and the other Loan Documents are
hereby ratified, approved, and confirmed in all respects.

        The officer or authorized agent of GP LLC signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of General Partner
are true, correct and complete in all material respects.

1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this instrument is executed as
of                        ,             .

    PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
PLAINS AAP, L.P.,
its general partner
 
 
By:
PLAINS ALL AMERICAN GP LLC
its general partner
 
 
By:
 
 
 
 


--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------



EXHIBIT D

CERTIFICATE ACCOMPANYING FINANCIAL STATEMENTS

        Reference is made to that certain Interim 364-Day Credit Agreement dated
April 1, 2004 among Plains All American Pipeline, L.P. ("Borrower"), Bank One,
NA, as Administrative Agent, and certain financial institutions ("Lenders").
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.

        This Certificate is furnished pursuant to Section 6.2(b) of the
Agreement. Pursuant to Section 6.2, Borrower has furnished to Administrative
Agent and each Lender Borrower's [audited/unaudited] financial statements (the
"Financial Statements") as at                        (the "Reporting Date").
General Partner hereby represents, warrants, and acknowledges to Administrative
Agent and each Lender that:

        (a)   the officer of GP LLC signing this instrument is the duly elected,
qualified and acting                        of GP LLC and as such is GP LLC's
[chief financial officer/principal accounting officer];

        (b)   the Financial Statements are accurate and complete in all material
respects [(subject, in the case of such unaudited financial statements, to
normal year end adjustments)] and satisfy the requirements of the Agreement;

        (c)   attached hereto is a schedule of calculations showing Borrower's
compliance as of the Reporting Date with the requirements of Sections 7.8 and
7.9 of the Agreement [and Borrower's non-compliance as of such date with the
requirements of Section(s)                        of the Agreement];

        (d)   no Default existed on the Reporting Date or otherwise exists on
the date of this instrument [except for Default(s) under Section(s)
                        of the Agreement, which [is/are] more fully described on
a schedule attached hereto].

        The officer of GP LLC signing this instrument hereby certifies that
he/she has reviewed the Loan Documents and the Financial Statements and has
otherwise undertaken such inquiry as is in his/her opinion necessary to enable
him/her to express an informed opinion with respect to the above
representations, warranties and acknowledgments of General Partner and Borrower
and, to the best of his/her knowledge, such representations, warranties, and
acknowledgments are true, correct and complete in all material respects.

1

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this instrument is executed as
of                        , 200    .

    PLAINS ALL AMERICAN PIPELINE, L.P.
 
 
By:
PLAINS AAP, L.P.,
its general partner
 
 
By:
PLAINS ALL AMERICAN GP LLC
its general partner
 
 
By:
 
 
 
 


--------------------------------------------------------------------------------

Name:
Title:

2

--------------------------------------------------------------------------------



EXHIBIT E-1

OPINION OF IN-HOUSE COUNSEL TO RESTRICTED PERSONS

3

--------------------------------------------------------------------------------



EXHIBIT E-2

OPINION OF FULBRIGHT & JAWORSKI, L.L.P., COUNSEL TO RESTRICTED PERSONS

4

--------------------------------------------------------------------------------



EXHIBIT E-3

OPINION OF BENNETT JONES LLP, CANADIAN COUNSEL TO RESTRICTED PERSONS

5

--------------------------------------------------------------------------------




EXHIBIT F

ASSIGNMENT AND ACCEPTANCE

        Reference is made to that certain Interim 364-Day Credit Agreement dated
as of April 1, 2004 (as from time to time amended, the "Agreement"), by and
among Plains All American Pipeline, L.P. ("Borrower"), Bank One, NA, as
Administrative Agent, and certain financial institutions ("Lenders"). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement.

        The "Assignor" and the "Assignee" referred to on Schedule 1 agree as
follows:

        1.     The Assignor hereby sells and assigns to the Assignee, without
recourse and without representation or warranty except as expressly set forth
herein, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Agreement and
the other Loan Documents as of the date hereof equal to the percentage interest
specified on Schedule 1 of all outstanding rights and obligations under the
Agreement and the other Loan Documents with respect to the Commitment and Loans.
After giving effect to such sale and assignment, the Assignee's Commitment and
the amount of the Loans owing to the Assignee will be as set forth on
Schedule 1.

        2.     The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Restricted Person
or the performance or observance by any Restricted Person of any of its
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note held by the Assignor and
requests that Administrative Agent exchange such Note for [a new Note payable to
the order of the Assignee] [new Notes in an amount equal to the Commitment
assumed by the Assignee pursuant hereto and to the Assignor in an amount equal
to the Commitment retained by the Assignor, if any], as specified on Schedule 1.

        3.     The Assignee (i) confirms that it has received a copy of the
Agreement, together with copies of the financial statements referred to in
Section 6.2 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon Administrative Agent, the Assignor or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement; (iii) confirms that it is an Eligible Transferee, (iv) appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Agreement as are delegated
to Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service or other forms required under Section 10.5.

        4.     Following the execution of this Assignment and Acceptance, it
will be delivered to Administrative Agent for acceptance and recording by
Administrative Agent. The effective date for this Assignment and Acceptance (the
"Effective Date") shall be the date of acceptance hereof by Administrative
Agent, unless otherwise specified on Schedule 1.

1

--------------------------------------------------------------------------------




        5.     Upon such acceptance and recording by Administrative Agent, as of
the Effective Date, (i) the Assignee shall be a party to the Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Agreement.

        6.     Upon such acceptance and recording by Administrative Agent, from
and after the Effective Date, Administrative Agent shall make all payments under
the Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Agreement and the
Notes for periods prior to the Effective Date directly between themselves.

        7.     This Assignment and Acceptance shall be governed by, and
construed in accordance with, the Laws of the State of New York.

        8.     This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.

        IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1
to this Assignment and Acceptance to be executed by their officers thereunto
duly authorized as of the date specified thereon.

2

--------------------------------------------------------------------------------



SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

  Assignee's Commitment:   $                    Assignee's Percentage Share:    
               %     Aggregate outstanding principal amount of Loans assigned:  
$                    Principal amount of Note payable to Assignee:   $
                   Principal amount of Note payable to Assignor (if retained):  
$              ]   Effective Date (if other than date of acceptance
by Administrative Agent:   *                , 200    

    [NAME OF ASSIGNOR], as Assignor
 
 
By:
 
 
 
 


--------------------------------------------------------------------------------

Title:
 
 
Dated:             , 200    
 
 
[NAME OF ASSIGNEE], as Assignee

 

 

By:

 
 
 
 


--------------------------------------------------------------------------------

Title:
 
 
Domestic Lending Office:
LIBOR Lending Office:

*This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to Administrative Agent.

Accepted this            day of            , 200            

BANK ONE, NA    
By:
 
 
 
 


--------------------------------------------------------------------------------

Title:
 
 
[Approved this              day of             , 200    
 
 
[PLAINS ALL AMERICAN PIPELINE, L.P.
 
  By: PLAINS AAP, L.P., its general partner     By: PLAINS ALL AMERICAN GP LLC,
its general partner]    
By:
 
 
 
 


--------------------------------------------------------------------------------

Name:
Title:
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



INTERIM 364-DAY CREDIT AGREEMENT
